


AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT, dated as of June 27, 2014 (this
“Amendment”), is entered into among TYSON FOODS, INC., a Delaware corporation
(the “Borrower”), the lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), Swingline Lender and Issuing Lender, and amends that
certain Credit Agreement, dated as of August 9, 2012 (the “Existing Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time and
the Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Borrower, each Lender from time to time party thereto and the
Administrative Agent are party to the Existing Credit Agreement; and
WHEREAS, the parties hereto wish now to amend the Existing Credit Agreement in
certain respects;
WHEREAS, in accordance with Section 9.02(b) of the Existing Credit Agreement,
the Administrative Agent and the Lenders party hereto constituting the Required
Lenders agree, subject to the limitations and conditions set forth herein, to
amend the Existing Credit Agreement as set forth below;
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


Section 1.Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Amended Credit
Agreement (as defined below).
Section 2.Amendment. Subject to the terms and conditions set forth herein, on
the Effective Date (as defined below), the Existing Credit Agreement is hereby
amended as set forth in the conformed amended credit agreement in the form of
Exhibit A hereto (the “Amended Credit Agreement”).
Section 3.Conditions to Effectiveness. This Amendment shall become effective on
the date hereof (the “Effective Date”) when and if each of the following
conditions is satisfied:
(a)    Executed Amendment. The Administrative Agent shall have received one or
more counterparts of this Amendment duly executed by the Borrower, the
Administrative Agent and Lenders constituting Required Lenders.
(b)    Fees and Expenses. Each of the Administrative Agent and the Lenders shall
have received payment of all fees required to be paid, and all reasonable out-of
pocket expenses (including reasonable fees, charges and disbursements of Weil,
Gotshal & Manages LLP) required to be paid to the Administrative Agent and the
Lenders, respectively, for which an invoice of such amount has been presented to
the Borrower on or prior to the date hereof.

1

--------------------------------------------------------------------------------




(c)    Amendment Fee. The Borrower shall have paid to the Administrative Agent
for the account of each Lender which delivers to the Administrative Agent (or
its counsel) an executed counterpart hereof by 2:00 p.m. (New York City time) on
June 27, 2014, a non-refundable amendment fee in an amount equal to 10 basis
points of the aggregate principal amount of such Lender’s aggregate Credit
Exposure and unused Commitment outstanding as of the Effective Date.
Section 4.Representations and Warranties. To induce the Administrative Agent and
the Lenders constituting Required Lenders to enter into this Amendment, the
Borrower hereby represents and warrants to the Administrative Agent and such
Lenders, after giving effect to this Amendment, that:
(a)The execution, delivery and performance by the Borrower of this Amendment is
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action. This Amendment has been duly executed and delivered
by the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. This
Amendment does not contravene (i) the Borrower’s certificate of corporation,
bylaws or other formation or other governing document or (ii) any law, rule,
regulation, order or judgment applicable to, or any contractual restriction
binding on or affecting, the Borrower.
(b)No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by the Borrower of this Amendment or the performance by
the Borrower of this Amendment or the Amended Credit Agreement.
(c)The representations and warranties of the Loan Parties set forth in the
Amended Credit Agreement and the other Loan Documents are true and correct in
all material respects on and as of the Effective Date, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Effective Date, such representations and warranties
are true and correct in all material respects as of such specified earlier date;
provided, however, that any such representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language is true and
correct in all respects; provided, further, that references therein to the
“Credit Agreement” shall be deemed to refer to the Amended Credit Agreement.
(d)At the time of and immediately after giving effect to this Amendment, no
Default has occurred which is continuing.
Section 5.Miscellaneous.
(a)    Confirmation of Loan Documents. Except as expressly provided in this
Amendment, each of the parties hereto hereby ratifies and confirms all of the
terms and conditions of the Existing Credit Agreement and the other Loan
Documents to which it is a party and all documents, instruments and agreements
related thereto, which remain in full force and effect, in each case, as
modified pursuant to the terms hereof and of the Amended Credit Agreement. The
Borrower hereby reconfirms its obligations pursuant to the Existing Credit
Agreement to pay and reimburse the Administrative Agent and the Lenders for all
costs and expenses (including without limitation, the fees and expenses of Weil,
Gotshal & Manges LLP, counsel to the Administrative Agent) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment to the extent required by Section 9.03(a) of the Existing Credit
Agreement, as amended hereby. The Existing Credit Agreement, together with this
Amendment and the Amended Credit Agreement, shall be read and construed as a
single agreement. All references in the Loan Documents to the

2

--------------------------------------------------------------------------------




Existing Credit Agreement or any other Loan Document shall hereafter refer to
the Amended Credit Agreement or any other Loan Document as amended hereby. This
Amendment shall constitute a Loan Document.
(b)    Limitation of this Amendment. The amendments set forth in the Amended
Credit Agreement are effective solely for the purposes set forth herein and
shall be limited precisely as written. Except as expressly provided herein, this
Amendment shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Existing Credit Agreement or
any other Loan Document, or (ii) operate as a waiver or otherwise prejudice any
right, power or remedy that the Administrative Agent or Lenders may now have or
may have in the future under or in connection with the Existing Credit Agreement
or any other Loan Document, except as specifically set forth herein. From and
after the effectiveness of such amendment, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Amended Credit Agreement, shall, unless the context
otherwise requires, refer to the Existing Credit Agreement as amended in the
form of the Amended Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Amended Credit Agreement. This
Amendment shall be construed in connection with and as part of the Amended
Credit Agreement.
(c)    No Novation. This Amendment shall not extinguish the Loans or any other
Obligations outstanding under the Existing Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the Loans or any
other Obligations outstanding under the Existing Credit Agreement, which shall
remain outstanding after the Effective Date as modified hereby. Notwithstanding
any provision of this Agreement, the provisions of Sections 2.15, 2.16, 2.17 and
9.03 of the Existing Credit Agreement as in effect immediately prior to the
Effective Date will continue to be effective as to all matters arising out of or
in any way related to facts or events existing or occurring prior to the
Effective Date.
(d)    Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
(e)    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
(f)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by facsimile or
electronic transmission of any executed signature page to this Amendment shall
constitute effective delivery of such signature page.
(g)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the sole benefit of the Borrower, the Administrative Agent and the
Lenders and their respective successors and assigns.
(h)    References. Any reference to the Existing Credit Agreement contained in
any notice, request, certificate, or other document executed concurrently with
or after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require.
[Signature Pages Follow]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
By: /s/ Tony Yung
Name: Tony Yung
Title: Executive Director

[Signature Page to Amendment]

--------------------------------------------------------------------------------






HSBC Bank USA, National Association, as a Lender






By: /s/ Santiago Riviere    
Name: Santiago Riviere
Title: Senior Vice President – Corporate Banking Group

[Signature Page to Amendment]

--------------------------------------------------------------------------------






Goldman Sachs Bank USA, as a Lender




By: /s/ Michelle Latzoni    
Name: Michelle Latzoni
Title: Authorized Signatory



[Signature Page to Amendment]

--------------------------------------------------------------------------------






FIRST COMMERCIAL BANK, LTD., A
REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES BRANCH, as a Lender




By: /s/ Ching Fang Liao    
Name: Ching Fang Liao
Title: SAVP and Deputy General Manager





[Signature Page to Amendment]

--------------------------------------------------------------------------------






Farm Credit Services of America, as a Lender




By: /s/ Bruce Dean    
Name: Bruce Dean
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------




FARM CREDIT BANK OF TEXAS, as a Lender


By: /s/ Chris M. Levine    
Name: Chris M. Levine
Title: Vice President









[Signature Page to Amendment]

--------------------------------------------------------------------------------






E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender


By: /s/ Edward Chen    
Name: Edward Chen
Title: Senior VP & General Manager

[Signature Page to Amendment]

--------------------------------------------------------------------------------




Comerica Bank, as a Lender


By: /s/ Kyle J. Weiss    
Name: Kyle J. Weiss
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------






COBANK, ACB, as a Lender


By: /s/ James H. Matzat    
Name: James H. Matzat
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------






[Capital Farm Credit], as a Lender


By: /s/ Jon Hutchinson    
Name: Jon Hutchinson
Title: Senior Credit Officer



[Signature Page to Amendment]

--------------------------------------------------------------------------------






Bank of America, N.A., as a Lender


By: /s/ Chas A. McDonell    
Name: Chas A. McDonell
Title: Managing Director

[Signature Page to Amendment]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender


By: /s/ Ritam Bhalla    
Name: Ritam Bhalla
Title: Director

[Signature Page to Amendment]

--------------------------------------------------------------------------------






Arvest Bank, as a Lender


By: /s/ Joe Stockton    
Name: Joe Stockton
Title: Senior Vice President
Commercial Banking
Arvest Bank

[Signature Page to Amendment]

--------------------------------------------------------------------------------






American AgCredit, PCA, as a Lender


By: /s/ Bradley K. Leafgren    
Name: Bradley K. Leafgren
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------






AGFirst Farm Credit Bank, as a Lender


By: /s/ Matthew H. Jeffords    
Name: Matthew H. Jeffords
Title: Vice President



[Signature Page to Amendment]

--------------------------------------------------------------------------------






Santander Bank, N.A. as a Lender


By: /s/ Matthew Bartlett    
Name: Matthew Bartlett
Title: Vice President




 

[Signature Page to Amendment]

--------------------------------------------------------------------------------






Regions Bank, as a Lender


By: /s/ David Cravens    
Name: David Cravens
Title: City President



[Signature Page to Amendment]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender


By: /s/ Simone G. Vinocour McKeever    
Name: Simone G. Vinocour McKeever
Title: Authorized Signatory







[Signature Page to Amendment]

--------------------------------------------------------------------------------






Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A., Rabobank
Nederland”, New York Branch, as a Lender


By: /s/ Nader Pasdar    
Name: Nader Pasdar
Title: Managing Director


By: /s/ Eric Rogowski    
Name: Eric Rogowski
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------






Morgan Stanley Bank, N.A., as a Lender


By: /s/ Scott Jensen    
Name: Scott Jensen
Title: Authorized Signatory

[Signature Page to Amendment]

--------------------------------------------------------------------------------






MIZUHO BANK, LTD., as a Lender


By: /s/ David Lim    
Name: David Lim
Title: Authorized Signatory

[Signature Page to Amendment]

--------------------------------------------------------------------------------






WELLS FARGO, NATIONAL ASSOCIATION, as a Lender


By: /s/ Peter Kiedrowski    
Name: Peter Kiedrowski
Title: Director

[Signature Page to Amendment]

--------------------------------------------------------------------------------






U.S. Bank National Association, as a Lender


By: /s/ James D. Pegues    
Name: James D. Pegues
Title: Vice President

[Signature Page to Amendment]

--------------------------------------------------------------------------------






Accepted and Agreed:


TYSON FOODS, INC.




By: /s/ Susan White_______________________
Name: Susan White
Title:    Vice President & Treasurer





[Signature Page to Amendment]

--------------------------------------------------------------------------------




Exhibit A


Amended Credit Agreement












CREDIT AGREEMENT
dated as of August 9, 2012


among
TYSON FOODS, INC.,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, COBANK, ACB, COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, and RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners 
 
BANK OF AMERICA, N.A. and BARCLAYS BANK PLC,
as Syndication Agents 
 
COBANK, ACB, COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH and RBC CAPITAL MARKETS,
as Documentation Agents

[CS&M Ref.: 6701-803]





--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
Page


 
 
Definitions
1


SECTION 1.01. Defined Terms
1


SECTION 1.02. Classification of Loans and Borrowings
26


SECTION 1.03. Terms Generally
26


SECTION 1.04. Accounting Terms; GAAP
26


SECTION 1.05. Currency Translations
27


ARTICLE II
 
 
 
The Credits
27


SECTION 2.01. The Commitments
27


SECTION 2.02. Loans and Borrowings
27


SECTION 2.03. Requests for Revolving Borrowings
28


SECTION 2.04. Swingline Loans
29


SECTION 2.05. Incremental Commitments
30


SECTION 2.06. Letters of Credit
32


SECTION 2.07. Funding of Borrowings
37


SECTION 2.08. Interest Elections
38


SECTION 2.09. Termination and Reduction of Commitments
39


SECTION 2.10. Repayment of Loans; Evidence of Debt
40


SECTION 2.11. Prepayment of Loans
40


SECTION 2.12. Fees
41


SECTION 2.13. Interest
42


SECTION 2.14. Alternate Rate of Interest
43


SECTION 2.15. Increased Costs
43


SECTION 2.16. Break Funding Payments
45


SECTION 2.17. Taxes
45


SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
48


SECTION 2.19. Mitigation Obligations; Replacement of Lenders
51


SECTION 2.20. Additional Subsidiary Borrowers
52


SECTION 2.21. Defaulting Lenders
52


ARTICLE III
 
 
 
Representations and Warranties
54


SECTION 3.01. Organization; Powers
54


SECTION 3.02. Authorization; Enforceability
54


SECTION 3.03. Governmental Approvals; No Conflicts
54


SECTION 3.04. Financial Condition; No Material Adverse Change
54


SECTION 3.05. Properties
55


SECTION 3.06. Litigation and Environmental Matters
55






--------------------------------------------------------------------------------




SECTION 3.07. Compliance with Laws and Agreements
55


SECTION 3.08. Investment Company Status
55


SECTION 3.09. Taxes
55


SECTION 3.10. ERISA
56


SECTION 3.11. Disclosure
56


SECTION 3.12. Insurance
56


SECTION 3.13. Use of Credit
56


SECTION 3.14. Labor Matters
56


SECTION 3.15. Subsidiaries
57


SECTION 3.16. Event of Default
57


SECTION 3.17. OFAC
57


SECTION 3.18. Money Laundering and Counter-Terrorist Financing Laws
57


ARTICLE IV
 
 
 
Conditions
57


SECTION 4.01. Effective Date
57


SECTION 4.02. Each Credit Event
59


SECTION 4.03. Initial Credit Event for Each Additional Subsidiary Borrower
60


ARTICLE V
 
 
 
Affirmative Covenants
61


SECTION 5.01. Financial Statements and Other Information
61


SECTION 5.02. Notices of Material Events
63


SECTION 5.03. Existence; Conduct of Business
64


SECTION 5.04. Payment of Obligations
64


SECTION 5.05. Maintenance of Properties
64


SECTION 5.06. Books and Records; Inspection Rights
64


SECTION 5.07. Compliance with Laws
64


SECTION 5.08. Use of Proceeds; Letters of Credit
64


SECTION 5.09. Insurance
65


SECTION 5.10. [Reserved]
65


SECTION 5.11. [Reserved]
65


SECTION 5.12. Further Assurances
65


ARTICLE VI
 
 
 
Negative Covenants
65


SECTION 6.01. Indebtedness
65


SECTION 6.02. Liens
68


SECTION 6.03. Fundamental Changes; Business Activities
69


SECTION 6.04. Asset Sales
70


SECTION 6.05. [Reserved]
70


SECTION 6.06. Swap Agreements
70






--------------------------------------------------------------------------------




SECTION 6.07. Transactions with Affiliates
70


SECTION 6.08. [Reserved]
70


SECTION 6.09. Interest Expense Coverage Ratio
70


SECTION 6.10. Debt to Capitalization Ratio
70


ARTICLE VII
 
 
 
Events of Default
71


ARTICLE VIII
 
 
 
The Administrative Agent
73


ARTICLE IX
 
 
 
Miscellaneous
75


SECTION 9.01. Notices
75


SECTION 9.02. Waivers; Amendments
77


SECTION 9.03. Expenses; Indemnity; Damage Waiver
78


SECTION 9.04. Successors and Assigns
80


SECTION 9.05. Survival
84


SECTION 9.06. Counterparts; Integration; Effectiveness
84


SECTION 9.07. Severability
85


SECTION 9.08. Right of Setoff
85


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
85


SECTION 9.10. WAIVER OF JURY TRIAL
86


SECTION 9.11. Headings
86


SECTION 9.12. Confidentiality
86


SECTION 9.13. USA PATRIOT Act
87


SECTION 9.14. No Fiduciary Relationship
87


SECTION 9.15. Interest Rate Limitation
87


SECTION 9.16. Company
88


SECTION 9.17. Release of Guarantees and Liens
88


 
 
APPENDIX A: [Reserved]
 
 
 
SCHEDULES:
 
 
 
Schedule 1.01 – Commitment Schedule
 
Schedule 2.06 – Existing Letters of Credit
 
Schedule 3.06 – Disclosed Matters
 
Schedule 3.12 – Insurance
 
Schedule 3.15 – Subsidiaries
 
Schedule 6.01 – Existing Indebtedness
 
Schedule 6.02 – Existing Liens
 




--------------------------------------------------------------------------------




Schedule 6.08 – Existing Restrictions
 
Schedule 9.04(c)(vi) – Voting Participants
 
 
 
EXHIBITS:
 
 
 
Exhibit A – Form of Assignment and Assumption
 
Exhibit B – Form of Guarantee Agreement
 
Exhibit C – [Reserved]
 
Exhibit D – Form of Borrowing Request
 
Exhibit E – Form of Interest Election Request
 
Exhibit F – Form of Compliance Certificate
 
Exhibit G – [Reserved]
 
Exhibit H – Form of Revolving Note
 
Exhibit I – Form of Borrower Joinder Agreement
 
Exhibit J – Form of Borrower Termination Agreement
 
Exhibit K - Form of U.S. Tax Compliance Certificate
 

 








--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of August 9, 2012 and as amended as of June 27, 2014
(as it may be further amended or modified from time to time, this “Agreement”),
among TYSON FOODS, INC., a Delaware corporation (the “Company”), in its capacity
as a Borrower, certain Subsidiaries of the Company that may be SUBSIDIARY
BORROWERS from time to time party hereto, the Lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement and in any Schedules
and Exhibits to this Agreement, the following terms have the meanings specified
below:
“2016 Notes” means the Company’s 6.60% Senior Notes due 2016.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the acquisition of the Target by the Borrower (through its
wholly-owned subsidiary) by way of (i) a tender offer (the “Tender Offer”) for
all the issued and outstanding shares of the common stock of the Target,
together with any related rights under any shareholders right agreements, and
(ii) a subsequent merger, in each case, pursuant to the Acquisition Documents.
“Acquisition Closing Date” means the date on which all conditions precedent to
the consummation of the Tender Offer as set forth in the Acquisition Documents
are satisfied.
“Acquisition Documents” means collectively (i) that certain Agreement and Plan
of Merger executed by the Borrower as of June 9, 2014 and expected to be
executed by the Target on a date to be determined and (ii) any other material
documents entered into by the Borrower and its subsidiaries in connection with
the Tender Offer.
“Act” has the meaning assigned to such term in Section 9.13.
“Additional Obligations” has the meaning set forth in the Guarantee Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.07, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% per annum and (c) the Adjusted
Eurocurrency Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1% per annum,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
any day shall be based on the rate appearing on the Reuters LIBOR 01 page (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate, respectively.
“Applicable Percentage” means at any time, with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Total Commitment, in each case at
such time. If, however, the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Applicable Rate” means for any day, with respect to the facility fee or to any
ABR Loan or Eurocurrency Loan, the applicable rate per annum set forth below
under the caption “Facility Fee”, “ABR Spread” or “Eurocurrency Spread”, as the
case may be, based upon the Facility Ratings, if available from each of S&P,
Moody’s and Fitch Ratings, and, if the Facility Ratings are not available from
each rating agency, based upon the Corporate Ratings, as of such date:

2

--------------------------------------------------------------------------------




Ratings Level
Facility Fee Rate
Eurocurrency Spread
ABR Spread
Level 1
BBB+/Baa1/BBB+ or above
0.150%
0.975%
0.000%
Level 2
BBB/Baa2/BBB
0.175%
1.200%
0.200%
Level 3
BBB-/Baa3/BBB-
0.225%
1.400%
0.400%
Level 4
BB+/Ba1/BB+
0.275%
1.600%
0.600%
Level 5
BB/Ba2/BB or lower or unrated
0.325%
1.800%
0.800%



In the event of split Rating Levels, the Facility Fee and Spreads will be based
upon the Rating Level in effect for two of the rating agencies, or, if all three
rating agencies have different Rating Levels, then the Facility Fee and Spreads
will be based upon the Rating Level that is between the Rating Levels of the
other two rating agencies. If the rating system of Moody’s, S&P or Fitch Ratings
shall change, or if any such rating agency shall cease to be in the business of
issuing credit facility ratings and corporate credit ratings (so that neither a
Facility Rating nor a Corporate Rating is available from such rating agency),
the Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the non‑availability of such
ratings from such rating agency and, pending the effectiveness of any such
amendment, the rating of such rating agency shall be determined by reference to
the rating most recently in effect from such rating agency prior to such change
or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means the Joint Lead Arrangers named on the cover of this Agreement.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

3

--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit I.
“Borrower Termination Agreement” means a Borrower Termination Agreement
substantially in the form of Exhibit J.
“Borrowers” means, collectively, the Company and any Subsidiary Borrowers.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, and (b) a Swingline Loan.
“Borrowing Request” means a request by the Company on behalf of a Borrower for a
Borrowing of Revolving Loans in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Effective Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Company or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Company held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in

4

--------------------------------------------------------------------------------




each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder (including the aggregate amount of all such Lender’s
Incremental Commitments), expressed as an amount representing the maximum
permissible amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
2.19(b) or 9.02(c), and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial amount of the Total Commitment is
$1,000,000,000.
“Commitment Schedule” means Schedule 1.01 attached hereto.
“Commitment Termination Date” means August 9, 2017.
“Company” has the meaning assigned to such term in the preamble to this
Agreement.
“Competitor” means any Person (or a reasonably identifiable Affiliate of such
Person) that competes with the Company and its Subsidiaries in the industries in
which they conduct their business.
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Company and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Company and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Company or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the Senior Notes) and (v) to the extent not otherwise
included in Consolidated Interest Expense, commissions, discounts, yield and
other fees and charges incurred in connection with Securitization Transactions
which are payable to any person other than the Company or any Subsidiary, and
any other amounts comparable to or in the nature of interest under any
Securitization Transaction, including losses on the sale of assets relating to
any receivables securitization transaction accounted for as a “true sale”, minus

5

--------------------------------------------------------------------------------




(b) the sum of (i) to the extent included in Consolidated Interest Expense for
such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period, (ii) to
the extent included in Consolidated Interest Expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, and (iii) to the extent included in such
Consolidated Interest Expense for such period, noncash amounts attributable to
Swap Agreements pursuant to GAAP, including as a result of the application of
ASC 815. For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Company or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). The Senior Notes Premium
Amount paid to holders of the Senior Notes in connection with the prepayment or
redemption thereof shall be disregarded for purposes of calculating Consolidated
Cash Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided that any cash received with respect to any such noncash gain shall
be added in computing Consolidated EBITDA during the period in which such cash
is received) and (iii) nonrecurring noncash gains for such period (provided that
any cash received with respect to any such nonrecurring noncash gain shall be
added in computing Consolidated EBITDA during the period in which such cash is
received), all determined on a consolidated basis in accordance with GAAP. For
purposes of calculating Consolidated EBITDA for any period, if during such
period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Company
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its consolidated Subsidiaries for such period (taken as
a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Company or

6

--------------------------------------------------------------------------------




any of its consolidated Subsidiaries or is merged into or consolidated with the
Company or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Company or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Company and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Company
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Company and its consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity as of such date, determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Corporate Rating” means, at any time, (1) the Company’s corporate credit rating
then in effect (or at any time when there is no corporate credit rating in
effect, the Company’s Index Rating) from S&P, (2) the Company’s corporate family
rating then in effect (or at any time when there is no corporate family rating
in effect, the Company’s Index Rating) from Moody’s and (3) the Company’s issuer
default rating then in effect (or at any time when there is no issuer default
rating in effect, the Company’s Index Rating) from Fitch Ratings.
“Covered Notes” means each of the Company’s 3.25% Convertible Senior Notes due
2013, the 2016 Notes, the Company’s 7% Notes due 2018, the Company’s 4.50%
Senior Notes due 2022 and the Company’s 7% Senior Notes due 2028.
“Credit Exposure” means, with respect to any Lender at any time, the sum,
without duplication, of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the Company
or any Subsidiary (other than a Variable Interest Entity that is not an SPE
Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Company or another Subsidiary, except to
the extent such Indebtedness shall have been transferred or pledged to a Person
other than the Company or a Subsidiary.

7

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing, or any portion of its
participation in any Letter of Credit or Swingline Loan, within three Business
Days of the date on which it shall have been required to fund the same unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination in good faith that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Company, the Administrative
Agent, any Issuing Lender, the Swingline Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit generally (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination in good
faith that a condition precedent to funding (which condition precedent, together
with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans, provided that such Lender will cease to be a Defaulting Lender upon
providing such confirmation as requested, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is determined by a
Governmental Authority to be insolvent or has a parent company that has become
or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a public bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian publicly appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, unless in the case of any Lender referred to in
this clause (e) the Company, the Administrative Agent, the Swingline Lender and
each Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder, provided that for purposes of this clause (e), a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any governmental authority or instrumentality thereof.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

8

--------------------------------------------------------------------------------




(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date one year after the Commitment Termination
Date; provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the Commitment Termination Date shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations under the Loan Documents that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination of the
Commitments.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“dollars” or “$” refers to lawful money of the U.S.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in

9

--------------------------------------------------------------------------------




a Person, any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the complete or partial
withdrawal of the Company or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Company or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which any Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which any Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or condition which constitutes or might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters LIBOR 01 page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurocurrency Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the

10

--------------------------------------------------------------------------------




rate at which dollar deposits of an amount comparable to the amount of such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) U.S. federal withholding Tax
imposed by a Requirement of Law (including FATCA) in effect at the time a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), becomes a party to this Agreement (or designates a new
lending office), with respect to any payment made by or on account of any
obligation of a Loan Party to such Foreign Lender, except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.17(a), or (c) Taxes
attributable to a Lender’s failure to comply with Section 2.17(f).
“Existing Credit Agreement” means the Credit Agreement dated as of March 9,
2009, as amended and restated as of February 23, 2011, and as amended pursuant
to the Memorandum for Lenders dated February 6, 2012, and Amendment No. 2
thereto dated as of June 4, 2012, among the Company, the subsidiary borrowers
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A. as
administrative agent, as in effect immediately prior to the effectiveness of
this Agreement on the Effective Date.
“Existing Letters of Credit” means the letters of credit listed on Schedule 2.06
hereto.
“Facility Rating” means, for any rating agency at any time, the rating then in
effect from such rating agency applicable to the Obligations of the Company
under this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch Ratings” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.A.

11

--------------------------------------------------------------------------------




“Foreign Lender” means any Lender or Issuing Lender, (a) with respect to any
Borrower other than a U.S. Borrower and any Tax, that is treated as foreign by
the jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower, that
(1) is not a “U.S. person” as defined by Section 7701(a)(30) of the Code (a
“U.S. Person”), or (2) is a partnership or other entity treated as a partnership
for United States federal income tax purposes which is a U.S. Person, but only
to the extent the beneficial owners (including indirect partners if its direct
partners are partnerships or other entities treated as partnerships for United
States Federal income tax purposes) are not U.S. Persons.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants; (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board; (c) such other statements by such other entity as are approved by a
significant segment of the accounting profession; and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body such as the European Union or the
European Central Bank) having jurisdiction over the Company, any Subsidiary or
any Lender, as the context may require.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement among the Company, the other
Subsidiary Guarantors and the Administrative Agent, substantially in the form of
Exhibit B.
“Guarantee Requirement” means the requirement that:
(a)    the Administrative Agent shall have received on the Effective Date from
each of the Company and TFM a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person; and
(b)    if any Subsidiary (including TFM, in the event it shall have been
released from its Guarantee under the Guarantee Agreement as provided in Section
9.17(b)) shall be or become actually

12

--------------------------------------------------------------------------------




or contingently liable under any Guarantee for any Material Indebtedness of the
Company, the Administrative Agent shall have received a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary, together with documents and opinions of the type
referred to in paragraphs (a) and (b) of Section 4.01 with respect to such
Subsidiary.
“Guaranteed Obligations” means (a) all Obligations and (b) all Additional
Obligations.
“Guaranteed Parties” has the meaning assigned to such term in the Guarantee
Agreement.
“Guarantor Joinder Agreement” means a Supplement to the Guarantee Agreement
substantially in the form of Exhibit I to the Guarantee Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.05, to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Credit
Exposure under such Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.05.
“Incremental Lender” means a Lender with an Incremental Commitment.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and

13

--------------------------------------------------------------------------------




other such arrangements referred to above) incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation)), (e) all Capital Lease Obligations and Synthetic Lease Obligations
of such Person, (f) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty (other
than obligations with respect to letters of credit securing obligations (other
than obligations of other Persons described in clauses (a) through (e) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the tenth Business Day following
payment on the letter of credit), (g) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (h) all Disqualified Equity
Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, the amount of such
Indebtedness being deemed to be the lesser of the fair market value (as
determined reasonably and in good faith by the Chief Financial Officer of the
Company) of such property or assets and the amount of the Indebtedness so
secured, (j) all Guarantees by such Person of Indebtedness of others, and (k)
all obligations of such Person in respect of Securitization Transactions (valued
as set forth in the definition of Securitization Transaction). Indebtedness
shall not include obligations under any operating lease of property that is not
capitalized on the balance sheet of the Company or any Subsidiary, except that
Synthetic Lease Obligations shall constitute Indebtedness. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in connection with the purchase by the Company or any Subsidiary
of any business, the term “Indebtedness” will exclude post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing; provided, however, that, at the
time of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
within 60 days thereafter. The amount of Indebtedness of any Person at any date
shall be the outstanding balance at such date of all obligations as described
above; provided, however, that, in the case of Indebtedness sold by the obligor
at a discount, the amount of such Indebtedness at any time shall be the accreted
value thereof at such time. Except as otherwise expressly provided herein, the
term “Indebtedness” shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Company and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Company and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Company or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Company or a Subsidiary.

14

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Index Rating” means, for any rating agency at any time, the rating then in
effect from such rating agency applicable to the Company’s senior, unsecured,
non-credit enhanced (other than by guarantees of subsidiaries that also
guarantee the Obligations at such time) long-term debt for borrowed money.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Company on behalf of a
Borrower to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each of March, June, September, and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and (d) with respect to any Loan, the Commitment Termination Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means JPMCB, Bank of America, N.A., CoBank, ACB, Wells Fargo
Bank N.A., and each other Lender designated by the Company as an “Issuing
Lender” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
one or more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(j), in each case so long as such Person shall remain an
Issuing Lender hereunder. Any Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lenders” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“LC Collateral Account” has meaning set forth in Section 2.06(k).

15

--------------------------------------------------------------------------------




“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to Section 9.04, other
than any such Person that shall have ceased to be a party hereto pursuant to
Section 9.04. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
as of the Effective Date.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to this Agreement, any Letter of Credit applications, any
Borrower Joinder Agreement, any Guarantor Joinder Agreement, and any Borrower
Termination Agreement, as well as all other agreements, instruments, documents
and certificates identified in Section 4.01 or otherwise executed and delivered
by any Borrower or Subsidiary to, or in favor of, the Administrative Agent or
any Lenders, including all pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and other written materials
whether heretofore, now or hereafter executed by or on behalf of any Borrower or
Subsidiary, or any employee of any Borrower or Subsidiary, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Party” means each Borrower and each other Domestic Subsidiary that is a
party to a Loan Document.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Revolving Loans and Swingline Loans.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Company and the Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or

16

--------------------------------------------------------------------------------




substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Company and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent, the Lenders or any
Issuing Lender under this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Company and the Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Company or any Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
amount exceeding $75,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary of the Company that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Company or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Company, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Company ended June 30, 2012); provided that
if at the end of or for any such most recent period of four consecutive fiscal
quarters the combined consolidated total assets or combined consolidated
revenues of all Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Company or 10% of the consolidated revenues of the Company
(calculated without duplication of assets or revenues), then one or more of such
excluded Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated.

17

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Obligations” means (a) the due and punctual payment by the Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of LC Disbursements, interest thereon (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrowers to any of the Guaranteed
Parties under any Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“OFAC” has the meaning assigned to such term in Section 3.17.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
Loan Document, engaged in any other transaction pursuant to, or enforced, any
Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Company under Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended,

18

--------------------------------------------------------------------------------




modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries;
(g)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Company or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h)    Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i)     any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j)    rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program; and

19

--------------------------------------------------------------------------------




(k)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and its Subsidiaries in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together
with, if applicable, one of the aforementioned forms duly completed from each
direct or indirect beneficial owner of such Fee Receiver) or any successor
thereto that entitle such Fee Receiver to a complete exemption from U.S.
withholding tax on such payments (provided that, in the case of the Internal
Revenue Service Form W-8BEN, a Fee Receiver providing such form shall qualify as
a Permitted Fee Receiver only if such form establishes such exemption on the
basis of the “business profits” or “other income” articles of a tax treaty to
which the United States is a party and provides a U.S. taxpayer identification
number), in each case together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine whether such Fee Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by any Borrower or
any ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

20

--------------------------------------------------------------------------------




“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
(b) the maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
that is six months after the Commitment Termination Date (assuming the
effectiveness of the extension thereof contemplated by the proviso thereof); (d)
such Refinancing Indebtedness shall not constitute an obligation of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness (except that Refinancing Indebtedness of any Foreign
Subsidiary may be Guaranteed by any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary), and shall not constitute an
obligation of the Company if the Company shall not have been an obligor in
respect of such Original Indebtedness, and, in each case (except, in the case of
Foreign Subsidiaries, to the extent specified in this clause (d)), shall
constitute an obligation of such Subsidiary or of the Company only to the extent
of their obligations in respect of such Original Indebtedness; (e) if such
Original Indebtedness shall have been expressly subordinated to the Obligations,
such Refinancing Indebtedness shall also be expressly subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) (except that Refinancing Indebtedness of any Foreign Subsidiary may be
secured by Liens on assets of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary) or by any Lien having a
higher priority in respect of the Obligations than the Lien that secured such
Original Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

21

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of inspections with respect to the assets of any Loan Party
from information furnished by or on behalf of any Loan Party, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of Credit Exposures and
unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of the Company but, in any event, with respect to financial
matters, the foregoing person that is responsible for preparing the financial
statements and reports delivered hereunder.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in a Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in a Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Company or any Subsidiary and is leased by the Company or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

22

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Company or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Company or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.
“Senior Notes” means the Company’s 10.50% Senior notes due March 2014, which as
of the date hereof have been redeemed in full.
“Senior Notes Premium Amount” means the aggregate amount of make-whole payments,
premiums and other amounts paid in excess of the face amount of Senior Notes
prepaid or redeemed which constitutes interest expense in accordance with GAAP
or would constitute “Consolidated Cash Interest Expense” but for the last
sentence of the definition of such term.
“Settlement” has the meaning set forth in Section 2.04(d).
“Settlement Date” has the meaning set forth in Section 2.04(d).
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or

23

--------------------------------------------------------------------------------




any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Company. Notwithstanding the
foregoing, Dynamic Fuels, LLC shall not be a “Subsidiary” for any purpose under
the Loan Documents, nor shall any Variable Interest Entity (other than an SPE
Subsidiary) be a “Subsidiary” under the foregoing clause (b).
“Subsidiary Borrower” means each wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.20, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to
the Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were

24

--------------------------------------------------------------------------------




required at the end of the term thereof) that would appear on a balance sheet of
such Person prepared in accordance with GAAP if such obligations were accounted
for as Capital Lease Obligations. For purposes of Section 6.02, a Synthetic
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.
“Target” means The Hillshire Brands Company, a Maryland corporation.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.
“Tender Offer” has the meaning given thereto in the definition of “Acquisition”.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Assets” means the total consolidated assets of the Company and the
Subsidiaries according to the relevant consolidated balance sheet of the
Company.


“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof,
the continuation or issuance of Letters of Credit hereunder and the creation and
perfection of any Liens created by the Loan Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Company under GAAP as a result of its status as a
variable interest entity.
“Voting Participant” has the meaning assigned to such term in
Section 9.04(c)(vi).
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(vi).

25

--------------------------------------------------------------------------------




“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
“wholly-owned Subsidiary” means a wholly-owned Subsidiary of the Company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04.    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to

26

--------------------------------------------------------------------------------




herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease Obligations.
(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated on a Pro
Forma Basis after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether a transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).
SECTION 1.05.    Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.05 or under paragraph (f), (g) or (k) of Article VII,
all amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01, 6.02 or 6.05 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections.
ARTICLE II
The Credits
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Subsidiary Borrowers from time to time during the Availability Period; provided,
that after giving effect to each such Revolving Loan: (a) such Lender’s Credit
Exposure would not exceed such Lender’s Commitment and (b) the aggregate Credit
Exposures would not exceed the Total Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. All Loans shall be denominated in dollars.
SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their respective Commitments. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04. The failure of any Lender to make any Loan required to be

27

--------------------------------------------------------------------------------




made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company, on behalf of the
applicable Borrower, may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan, provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Swingline Loan shall be in an amount that is not less than $500,000; provided
that a Swingline Loan may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment. Borrowings of more than one Class and
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile or other
electronic transmission to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit D signed by the Company (on behalf
of itself or the relevant Borrower). Each such telephonic and written Borrowing
Request shall specify the following information:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

28

--------------------------------------------------------------------------------




(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07; and
(vii)    that as of such date the conditions set forth in Sections 4.02(a) and
(b) are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period; provided, that after
giving effect thereto, (i) the aggregate principal amount of outstanding
Swingline Loans shall not exceed $50,000,000 and (ii) the total Credit Exposures
shall not exceed the Total Commitment, provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone not later than 2:00 p.m., New
York City time, on the day of such proposed Swingline Loan. Each such telephonic
request shall be confirmed promptly by facsimile or other electronic
transmission to the Administrative Agent. Each such notice shall be irrevocable
and shall specify the name of the relevant Borrower, the requested date of the
Swingline Loan (which shall be a Business Day), the amount of the requested
Swingline Loan and the location and number of such Borrower’s account to which
funds are to be disbursed. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Company or the relevant
Borrower. The Swingline Lender shall make each Swingline Loan available to the
relevant Borrower by means of a credit to the general deposit account of such
Borrower maintained with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), by remittance to the relevant Issuing Lender).
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its

29

--------------------------------------------------------------------------------




obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
relevant Borrower (or other party on behalf of the relevant Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as the case may be, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any earlier date that the Administrative Agent elects, by notifying the
Lenders of such requested Settlement by facsimile, telephone, or e-mail no later
than 12:00 noon, New York City time on the date of such requested Settlement
(the “Settlement Date”). Each Lender (other than the Swingline Lender, in the
case of the Swingline Loans) shall transfer the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to such account of the
Administrative Agent as the Administrative Agent may designate by not later than
2:00 p.m., New York City time, on such Settlement Date. Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
the Swingline Lender’s Swingline Loans and, together with the Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.07.
SECTION 2.05.    Incremental Commitments. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment, during the Availability Period, of Incremental Commitments,
provided that the aggregate amount of all the Incremental Commitments
established hereunder shall not exceed $250,000,000 during the term of this
Agreement. Each such notice shall specify (A) the date on which the Company
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than 10 Business Days (or such shorter period as may be agreed to
by the Administrative Agent and each Lender participating in the requested
increase) after the date on which such notice is delivered to the Administrative
Agent, and (B) the amount of the Incremental Commitments being requested (it
being agreed that (x) any Lender approached to provide any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment and (y) any Person that the Company proposes to become an
Incremental Lender, if such Person is not then a Lender, must be approved by the
Administrative Agent, each Issuing Lender and the Swingline Lender (such
approval not to be unreasonably withheld)).

30

--------------------------------------------------------------------------------




(b)    The terms and conditions (including the applicable facility fee and
interest rate spreads) of any Incremental Commitment and Loans and other
extensions of credit to be made thereunder shall be identical to those of the
Commitments and Loans and other extensions of credit made hereunder, and shall
be treated as a single Class with such Commitments and Loans; provided, that the
Company at its election may pay upfront or closing fees with respect to
Incremental Commitments without paying such fees with respect to the other
Commitments.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments, no Default
shall have occurred and be continuing, (ii) on the date of effectiveness thereof
and after giving effect to the making of Loans and issuance of Letters of Credit
thereunder to be made on such date, the representations and warranties of each
Loan Party set forth in the Loan Documents that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct and such representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case as of such earlier date), (iii) the Company shall make
any payments required to be made pursuant to Section 2.16 in connection with
such Incremental Commitments and the related transactions under this Section,
(iv) the Company shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction and (v) each guarantor shall have
reaffirmed its Guarantee of the Obligations. Each Incremental Facility Agreement
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to give effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender not already a Lender, (i) such Incremental Lender shall be deemed to be a
“Lender” hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders hereunder and under the other
Loan Documents, and (ii) (A) such Incremental Commitment shall constitute (or,
in the event such Incremental Lender already has a Commitment, shall increase)
the Commitment of such Incremental Lender and (B) the Total Commitment shall be
increased by the amount of such Incremental Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Commitment, the Credit Exposure of the Incremental Lender
holding such Commitment, and the Applicable Percentage of all the Lenders, shall
automatically be adjusted to give effect thereto.
(e)    On the date of effectiveness of any Incremental Commitments, (i) the
aggregate principal amount of the Revolving Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such
Incremental Commitments shall be deemed to be repaid, (ii) each Incremental
Lender that shall have had a Commitment prior to the effectiveness of such
Incremental Commitments shall pay to the Administrative Agent in same day funds
an amount equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to the effectiveness of
such Incremental Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and (B) the product of
(1) such

31

--------------------------------------------------------------------------------




Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Existing Revolving Borrowings, (iii) each Incremental Lender that
shall not have had a Commitment prior to the effectiveness of such Incremental
Commitments shall pay to Administrative Agent in same day funds an amount equal
to the product of (1) such Lender’s Applicable Percentage (calculated after
giving effect to the effectiveness of such Incremental Commitments) multiplied
by (2) the aggregate amount of the Resulting Revolving Borrowings, (iv) after
the Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender the portion of
such funds that is equal to the difference, if positive, between (A) the product
of (1) such Lender’s Applicable Percentage (calculated without giving effect to
the effectiveness of such Incremental Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Borrowings, and (B) the product of
(1) such Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Commitments) multiplied by (2) the aggregate
amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Incremental Commitments, the Borrowers shall be deemed to have made new
Revolving Borrowings (the “Resulting Revolving Borrowings”) in an aggregate
amount for each Borrower equal to the aggregate amount of its Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Company or such Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Incremental Commitments) and (vii) each Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Incremental Commitments occurs other than on the last day
of the Interest Period relating thereto.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.05(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to Section 2.05(e).
SECTION 2.06.    Letters of Credit. (a) Subject to the terms and conditions set
forth herein, in addition to the Loans provided for herein, from time to time
during the Availability Period, a Borrower may request any Issuing Lender to
issue, and such Issuing Lender shall issue (unless the Required Lenders shall
have asserted that the conditions set forth in Section 4.02 with respect to such
issuance are not satisfied), Letters of Credit denominated in dollars for the
account of such Borrower. Each Letter of Credit shall be in such form as shall
be acceptable to the Administrative Agent and the relevant Issuing Lender in its
reasonable determination.  The aggregate LC Exposure shall constitute a
utilization of the Commitments.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), a Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the relevant Issuing Lender of such Letter of
Credit) to such Issuing Lender and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section),

32

--------------------------------------------------------------------------------




the amount of such Letter of Credit, that such Letter of Credit is to be
denominated in dollars, the name of the account party (which shall be a Borrower
or a Subsidiary and a Borrower as co-applicants), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  It is understood that the
reinstatement of all or a portion of a Letter of Credit in accordance with the
terms thereof following a drawing thereunder shall not constitute an amendment,
renewal or extension of such Letter of Credit. If requested by such Issuing
Lender, such Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form in connection with any request for a Letter of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, any Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(c)    A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate
LC Exposure would not exceed $500,000,000 and (ii) the sum of the total Credit
Exposures would not exceed the Total Commitment.
(d)    No Letter of Credit shall have a stated expiry date that is later than
the close of business on the earlier of (i) the date twelve months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the first anniversary of the Commitment Termination Date;
provided that (A) any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above and shall be subject to clause
(B) in the case of any renewal that would extend the maturity beyond the fifth
Business Day prior to the Commitment Termination Date) under customary
“evergreen” provisions and (B) in the case of the issuance, renewal, extension
or amendment of any Letter of Credit having a stated expiry date beyond the
fifth Business Day prior to the Commitment Termination Date, the Issuing Lender
shall have consented to such stated expiry date in writing prior to such
issuance, renewal, extension or amendment and the Company shall be required to
cash collateralize such Letter of Credit not later than the fifth Business Day
prior to the Commitment Termination Date as provided in paragraph (k) below (but
without any requirement for prior notice from the Administrative Agent) and in
the event the Company shall fail to post such cash collateral for any Letter of
Credit on or prior to such fifth Business Day, the Administrative Agent shall
provide notice to the Lenders of such failure to post cash collateral and of
each Lender’s Applicable Percentage of such amount and each Lender shall be
irrevocably and unconditionally obligated to make a Loan to the Company on the
Business Day immediately following the Business Day on which such notice is
delivered in the amount of its Applicable Percentage of the amount of cash
collateral required to be so posted, the proceeds of which will be applied by
the Administrative Agent to cash collateralize such Letter of Credit as provided
in paragraph (k).
(e)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) by any Issuing Lender, and effective as of
the occurrence of the Effective Date with respect to each Existing Letter of
Credit issued by any Issuing Lender, and without any further action on the part
of such Issuing Lender of such Letter of Credit or the Lenders, such Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Lender acknowledges and agrees that its obligation to

33

--------------------------------------------------------------------------------




acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of a notice as provided for
in the final paragraph of Section 2.06(f), to pay to the Administrative Agent,
for the account of the relevant Issuing Lender of each Letter of Credit such
Lender’s Applicable Percentage of the amount of each LC Disbursement made by
such Issuing Lender promptly upon the request of such Issuing Lender at any time
from the time of such LC Disbursement until such LC Disbursement is reimbursed
by the relevant Borrower or at any time after any reimbursement payment is
required to be refunded to such Borrower for any reason.  Such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Lender the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the relevant Borrower pursuant to the next following
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the relevant
Borrower of its obligation to reimburse such LC Disbursement.
(f)    If an Issuing Lender shall make any LC Disbursement in respect of a
Letter of Credit, the relevant Borrower shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time (or,
in the case of an LC Disbursement that is being funded with an ABR Borrowing or
Swingline Loan, 2:00 p.m., New York City time), on (i) the Business Day that the
relevant Borrower receives notice that such LC Disbursement has been made, if
such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time; provided that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with all or any portion of an ABR Borrowing or a Swingline
Loan, as applicable, in an amount permitted under Section 2.02(c) and, to the
extent so financed, the relevant Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan (or the applicable portion thereof). Each such payment shall be made to the
relevant Issuing Lender in dollars and in immediately available funds.
If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.
(g)    Each Borrower’s obligations to reimburse LC Disbursements as provided in
Section 2.06(f) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, or any term or provision therein,

34

--------------------------------------------------------------------------------




(ii) any draft or other document presented under a Letter of Credit proving to
be forged or fraudulent or any statement therein being untrue or inaccurate in
any respect, (iii) payment by any Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, (iv) any lien or security interest
granted to, or in favor of, the Administrative Agent or any of the Lenders as
security for any of such reimbursement obligations failing to be perfected,
(v) the occurrence of any Default, (vi) the existence of any proceedings of the
type described in paragraph (h) or (i) of Article VII with respect to any other
Loan Party, (vii) any lack of validity or enforceability of any of such
reimbursement obligations against any other Loan Party, or (viii) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
obligations of any Borrower hereunder.
None of the Administrative Agent, the Lenders or the Issuing Lenders, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):
(i)    an Issuing Lender of a Letter of Credit may accept documents that appear
on their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and
(ii)    an Issuing Lender of a Letter of Credit shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.
(h)    Upon presentation of documents with respect to a demand for payment under
a Letter of Credit, each Issuing Lender in respect of such Letter of Credit
shall (i) promptly notify the Administrative Agent, the Company and (if
different) the relevant Borrower by telephone (confirmed by facsimile) of such
demand for payment, (ii) promptly following its receipt of such documents,
examine all documents purporting to represent a demand for payment under a
Letter of Credit and (iii) promptly after such examination notify the
Administrative Agent, the Company and (if different) the relevant Borrower by
telephone (confirmed by facsimile) whether the Issuing Lender has made or will
make an LC Disbursement under such Letter of Credit; provided that any failure
to give or delay in giving any

35

--------------------------------------------------------------------------------




such notice shall not relieve such Borrower of its obligation to reimburse such
Issuing Lender and the Lenders with respect to any such LC Disbursement as
provided in Section 2.06(f).
(i)    If any Issuing Lender shall make any LC Disbursement, then, unless the
relevant Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to, but excluding,
the date that such Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.06(f), then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(d) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.
(j)    An Issuing Lender may be added, or an existing Issuing Lender may be
terminated, under this Agreement at any time by written agreement between the
Company, the Administrative Agent and the relevant Issuing Lender.  The
Administrative Agent shall notify the Lenders of any such addition or
termination.  At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the Issuing
Lender being terminated.  From and after the effective date of any such
addition, the new Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter.  References herein to the term “Issuing Lender” shall be
deemed to refer to each new Issuing Lender or to any previous Issuing Lender, or
to such new Issuing Lender and all previous Issuing Lenders, as the context
shall require. After the termination of an Issuing Lender hereunder, the
terminated Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
termination, but shall not be required to issue any new Letters of Credit or to
renew or extend any such outstanding Letters of Credit.
(k)    If either (i) an Event of Default shall have occurred and be continuing
and the Company receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposures representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph or (ii) paragraph (d)
above or any of the other provision of this Agreement requires cash
collateralization of any LC Exposure, the Company shall deposit within one
Business Day after notice from the Administrative Agent of the requirement
thereof into an account established and maintained on the books and records of
the Administrative Agent, which account may be a “securities account” (within
the meaning of Section 8-501 of the UCC as in effect in the State of New York),
in the name of the Administrative Agent and for the benefit of the Guaranteed
Parties (the “LC Collateral Account”), an amount in immediately available funds
in Dollars equal to 105% of the LC Exposure (or, in the case of any cash
collateralization required pursuant to paragraph (d) above, 105% of the LC
Exposure required to be cash collateralized) as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such amount
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default described in paragraph (h) or (i) of Article VII. Such
deposits shall be held by the Administrative Agent as collateral for the
LC Exposure under this Agreement and for the payment and performance of the
Guaranteed Obligations, and for this purpose the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account, the LC Collateral Account shall be subject to an
account control agreement satisfactory to the Administrative Agent in its
Permitted Discretion and each Borrower hereby grants a security interest to the
Administrative Agent for the benefit

36

--------------------------------------------------------------------------------




of the Guaranteed Parties in the LC Collateral Account and in any financial
assets (as defined in the UCC) or other property held therein. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (in
accordance with its usual and customary practices for investments of this type)
and at the Borrowers’ risk and reasonable expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
the LC Collateral Account. Moneys and financial assets in the LC Collateral
Account shall be applied by the Administrative Agent to reimburse the applicable
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other Guaranteed Obligations. The Administrative Agent
shall cause all such cash collateral (to the extent not applied as aforesaid) to
be returned to the Company within three Business Days after (A) in the case of
clause (i) above, the applicable Event of Default shall have been cured or
waived (so long as no other Event of Default has occurred and is continuing at
such time) or (B) in the case of clause (ii) above, to the extent such cash
collateral shall no longer be required pursuant to the applicable provision
hereof.
(l)    Unless otherwise requested by the Administrative Agent, each Issuing
Lender shall (i) provide to the Administrative Agent copies of any notice
received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, the aggregate face amount
of the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and whether any Letter of
Credit so issued provides for automatic reinstatements of the face amount
thereof following any drawing thereunder , and no Issuing Lender shall be
permitted to issue, amend, renew or extend such Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance,
amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (D) on any other Business Day, such other information as the
Administrative Agent shall reasonably request, including but not limited to
prompt verification of such information as may be requested by the
Administrative Agent.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, or, in the case
of an ABR Loan, 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower promptly, and in no event later than 3:00 p.m., New York
City time, crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Company in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative

37

--------------------------------------------------------------------------------




Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption and in
its sole discretion, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrowers agree (jointly and severally with each other Borrower, but
severally and not jointly with the applicable Lenders) to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a Borrower, the interest rate applicable to such Loan. If such
Lender pays such amount to the Administrative Agent, then such amount (less
interest) shall constitute such Lender’s Loan included in such Borrowing. With
respect to any share of a Borrowing not made available by a Lender as
contemplated above, if such Lender subsequently pays its share of such Borrowing
to the Administrative Agent, then the Administrative Agent shall promptly repay
any corresponding amount paid by the relevant Borrower to the Administrative
Agent as provided in this paragraph (including interest thereon to the extent
received by the Administrative Agent); provided that such repayment to such
Borrower shall not operate as a waiver or any abandonment of any rights or
remedies of such Borrower with respect to such Lender.
SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or designated
by Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Company, on behalf of
the applicable Borrower, shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Company was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or by other electronic
transmission to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit E signed by the Company (on behalf of
itself or the applicable Borrower) or the applicable Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

38

--------------------------------------------------------------------------------




(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Company or the Subsidiary Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Revolving Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated, all Commitments shall terminate on the Commitment Termination Date.
(b)    The Company, on behalf of the Borrowers, may at any time terminate,
without premium or penalty (other than, with respect to Eurocurrency Borrowings,
payments that may become due under Section 2.16), the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the payment in full of the accrued and unpaid fees and
(iii) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon. The Company, on behalf of the
Borrowers, may from time to time reduce, without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16), the Commitments, provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $10,000,000
and not less than $25,000,000 and (ii) the Company shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Credit Exposures
would exceed the Total Commitment. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments. The
Company shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under this paragraph at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this paragraph shall be irrevocable,
provided that a notice of termination or reduction of the Commitments delivered
by the Company may state that such

39

--------------------------------------------------------------------------------




notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Commitment Termination Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Commitment Termination Date and the date that is the seventh day (or if such day
is not a Business Day, the next succeeding Business Day) after such Swingline
Loan is made, provided that on each date that a Revolving Borrowing is made by
the Company or any Subsidiary Borrower, the Company or such Subsidiary Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, (iv)
the amount of any sum received by the Administrative Agent hereunder for the
account of any Issuing Lender and (v) the application or disbursement by the
Administrative Agent of any amounts pursuant to this Agreement or any other Loan
Document.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.
(e)    Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit H, payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns). Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay without premium or penalty (other than,
with respect to Eurocurrency Borrowings, payments that may become due under
Section 2.16) any Borrowing in whole or in part, subject to the requirements of
this Section.

40

--------------------------------------------------------------------------------




(b)    In the event and on each occasion that the aggregate Credit Exposures of
the Lenders exceed the Total Commitment, the Borrowers shall prepay Revolving
Borrowings and/or Swingline Borrowings in an aggregate amount equal to such
excess; provided that if the aggregate principal amount of Revolving Borrowings
and Swingline Borrowings then outstanding is less than the amount of such excess
(because LC Exposure constitutes a portion thereof), the Borrowers shall deposit
an amount in cash equal to such excess in the LC Collateral Account. If the
Borrowers are required to provide (and have provided the required amount of)
cash collateral pursuant to this Section 2.11(b) and such excess is subsequently
reduced, cash collateral in an amount equal to the lesser of (x) any such
reduction and (y) the amount of such cash collateral (to the extent not applied
as set forth in Section 2.06(k)) shall be returned to the Borrowers within two
Business Days after such reduction.
(c)    Prior to any optional prepayment of Borrowings hereunder, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and the Company
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)    The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by facsimile or by other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, set forth a reasonably detailed calculation
of the amount of such prepayment, provided that a notice of optional prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice of prepayment may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied. Promptly following receipt
of any such notice (other than a notice relating solely to Swingline Loans) the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13(d).
SECTION 2.12.    Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
relevant Facility Fee Rate specified in the definition of Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the Commitment
Termination Date; provided that, if such Lender continues to have any Credit
Exposure after the Commitment Termination Date, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Credit Exposure from and
including the Commitment Termination Date to but excluding the date on which
such Lender ceases to have any Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of each March, June, September and December
of each year and on the Commitment Termination Date, commencing on the first
such date to occur after the Effective Date; provided that any facility fees
accruing after the Commitment Termination Date shall be payable on

41

--------------------------------------------------------------------------------




demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)    The Company agrees to pay to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the
Commitment Termination Date and the date on which such Lender ceases to have any
LC Exposure.
(c)    The relevant Borrower with respect to each Letter of Credit agrees to pay
to the Issuing Lender of such Letter of Credit (i) a fronting fee, which shall
accrue at a rate per annum separately agreed by the Company and such Issuing
Lender, on the average daily amount of the LC Exposure attributable to such
Letter of Credit (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which there ceases to be any
such LC Exposure under such Letter of Credit and (ii) such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
such Letter of Credit or processing of drawings thereunder.
(d)    Participation fees and fronting fees accrued through and including the
last day of each calendar quarter shall be payable on the third Business Day of
the calendar month following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the Commitment Termination Date and any such fees accruing after the Commitment
Termination Date shall be payable on demand.  Any other fees payable to any
Issuing Lender pursuant to paragraph (c) above shall be payable at the times
separately agreed upon between the Company or the relevant Borrower and such
Issuing Lender or otherwise within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(e)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the Company and the Administrative Agent.
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, in accordance with this Section 2.12. Fees paid shall not be
refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration, by mandatory prepayment or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

42

--------------------------------------------------------------------------------




(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments,
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Revolving
Borrowing (unless prepaid) shall be converted to, or continued as, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing, provided that following the
first day that such condition shall cease to exist, such Borrowings may be made
as or converted to Eurocurrency Borrowings at the request of and in accordance
with the elections of the applicable Borrower.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuing Lender;
(ii)    subject any Lender or Issuing Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes, (C) Other

43

--------------------------------------------------------------------------------




Connection Taxes or (D) income taxes on gross or net income, profits or revenue
(including value-added or similar Taxes) or franchise taxes); or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost, or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) and so long as such Lender or such
Issuing Lender is requiring reimbursement for such increased costs from
similarly situated borrowers under comparable, syndicated credit facilities,
then, upon the request of such Lender or such Issuing Lender, as the case may
be, the Borrowers will pay to such Lender or Issuing Lender such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Lender determines that any Change in Law
affecting such Lender or Issuing Lender or any lending office of such Lender or
such Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then, from time to time upon request of such Lender or
Issuing Lender, the Borrowers will pay to such Lender or Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.
(c)    A certificate of a Lender or an Issuing Lender setting forth in
reasonable detail an explanation of the amount or amounts necessary to
compensate such Lender or such Issuing Lender or their respective holding
companies, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Lender’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Lender, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

44

--------------------------------------------------------------------------------




SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Company’s receipt thereof.
SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes, provided that if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent (as defined below)) requires the deduction or withholding of
any Indemnified Tax from any such payment (including, for the avoidance of
doubt, any such deduction or withholding required to be made by the applicable
Loan Party or the Administrative Agent, or, in the case of any Lender that is
treated as a partnership for U.S. Federal income tax purposes, by such Lender
for the account of any of its direct or indirect beneficial owners), the
applicable Loan Party, the Administrative Agent, the Lender or the applicable
direct or indirect beneficial owner of a Lender (any such person a “Withholding
Agent”) shall make such deductions and timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender, any Issuing
Lender or its beneficial owner, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made.
(b)    Without limiting the provisions of Section 2.17(a) above, the Loan
Parties shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender and Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified

45

--------------------------------------------------------------------------------




Taxes payable by the Administrative Agent, such Lender (or its beneficial owner)
or the Issuing Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Loan Parties under any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (except for
any interest, penalties, or expenses determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent, a Lender or the
Issuing Lender, as the case may be). A certificate as to the amount of such
payment or liability delivered to the Company by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Any Foreign Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate. In addition, any Lender, if requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine that such Lender is not
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. Federal withholding Tax, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) of this paragraph (f) below)
shall not be required if in the Foreign Lender’s judgment such completion,
execution or submission would subject such Foreign Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Foreign Lender. Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section 2.17(f)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such

46

--------------------------------------------------------------------------------




Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Borrower, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the U.S. is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit K to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the applicable Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of such Lender’s legal inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed

47

--------------------------------------------------------------------------------




by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Withholding
Agent as may be necessary for the Withholding Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    Each Fee Receiver hereby represents that it is a Permitted Fee Receiver
and agrees to update Internal Revenue Service Form W-9 (or its successor form)
or the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Company and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.
(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified pursuant to this Section (including additional amounts
paid by any Borrower pursuant to this Section), it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Indemnified Taxes) of
the Administrative Agent, the Issuing Lender or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Borrower, upon the
request of the Administrative Agent, the Issuing Lender or such Lender, agrees
to repay the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Issuing Lender or such Lender in the
event the Administrative Agent, the Issuing Lender or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will any Issuing Lender or
Lender be required to pay any amount to any Borrower the payment of which would
place the Issuing Lender or such Lender in a less favorable net after-Tax
position than the Issuing Lender or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause shall not be construed to require the
Administrative Agent, the Issuing Lender or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Borrower or any other Person.
(i)    Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, termination of the
Loan Documents and the repayment, satisfaction or discharge of all obligations
thereunder.
(j)    For purposes of Section 2.17(d) and (f), the term “Lender” includes any
Issuing Lender.
SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, or fees or reimbursements of LC Disbursements,
or of amounts payable under Section 2.15, 2.16, 2.17 or 9.03, or otherwise) at
or prior to the time expressly required hereunder or under any other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for

48

--------------------------------------------------------------------------------




purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York or at
such other address that the Administrative Agent shall advise the Company in
writing, except payments to be made directly to an Issuing Lender or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
dollars.
(b)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by telephone (confirmed by facsimile)
of such selection at the times and on the days provided in Section 2.11(d);
provided that each repayment of Borrowings shall be applied to repay any
outstanding ABR Borrowings before any other Borrowings.  If a Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid (in
accordance with the immediately preceding sentence) or prepaid (in accordance
with Section 2.11), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first).  Each repayment or prepayment of
a Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing.
(c)    Any amounts received by the Administrative Agent in accordance with this
Agreement or another Loan Document (i) not constituting (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents
(which shall be applied as specified by the Borrowers), (B) a mandatory
prepayment under Section 2.11(which shall be applied in accordance with Section
2.11), or (C) amounts to be used to cash collateralize LC Exposures, or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably to
the Guaranteed Obligations as follows: first, to the payment of all costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Guaranteed Obligations, including all court costs and the fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Administrative Agent hereunder or under any other Loan Document on behalf of
any Loan Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Guaranteed Obligations (the amounts so
applied to be distributed among the Guaranteed Parties pro rata in accordance
with the amounts of the Guaranteed Obligations owed to them on the date of any
such distribution), third, to pay an amount to the Administrative Agent equal to
one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit, to be held as cash collateral for such
Obligations, and fourth, to the Loan Parties, their successors or assigns, or as
a court of competent jurisdiction may otherwise direct. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Company
or an Event of Default has occurred and is continuing, neither the
Administrative Agent nor any Lender shall apply any payment that it receives to
a Eurocurrency Loan, except (x) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (y) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any such event, the
Borrowers shall pay any break funding payment required in accordance with

49

--------------------------------------------------------------------------------




Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Guaranteed Obligations in accordance with the
terms of this Agreement.
(d)    Except to the extent otherwise provided herein:  (i) each Revolving
Borrowing shall be made from the Lenders, each payment of commitment fees under
Section 2.12(a) shall be made for the accounts of the Lenders, and each
termination or reduction of the Commitments under Section 2.09 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Revolving Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans made to such Borrower and held by them; and
(iv) each payment of interest on Revolving Loans by a Borrower shall be made for
the accounts of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to them.
(e)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(f)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, participations in LC Disbursements and
Swingline Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or any LC
Disbursements to any assignee or participant, other than to any Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

50

--------------------------------------------------------------------------------




(g)    Unless the Administrative Agent shall have received notice from the
Company or the relevant Borrower, prior to the date on which any payment is due
to the Administrative Agent for the account of a Lender or an Issuing Lender
hereunder, that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
such Lender or such Issuing Lender, as the case may be, the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders and the Issuing Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(h)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (d), 2.06(e) or (f), 2.07(b), 2.17(d), 2.18(g) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lenders
(or, following the payment of all amounts then due to the Administrative Agent,
the Swingline Lender and the Issuing Lenders, to the extent the Lenders shall
have funded payments to the Administrative Agent, the Swingline Lender or any
Issuing Lender in respect of other such amounts, for the benefit of the other
Lenders) to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Lenders), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding

51

--------------------------------------------------------------------------------




principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling such Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20.    Additional Subsidiary Borrowers. The Company may, at any time
and from time to time, designate a Domestic Subsidiary that is a wholly-owned
Subsidiary of the Company (or, with the prior written consent of each Lender
(which consent shall not be unreasonably withheld), that is a Subsidiary of
which the Company owns, directly or indirectly, more than 80% of the voting
Equity Interests), as a Subsidiary Borrower, in each case by delivery to the
Administrative Agent of a Borrower Joinder Agreement executed by such Domestic
Subsidiary and by the Company, and upon such delivery such Domestic Subsidiary
shall for all purposes of this Agreement be a Subsidiary Borrower and a party to
this Agreement. Any Subsidiary Borrower shall continue to be a Subsidiary
Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrower Termination Agreement with respect to such
Subsidiary Borrower, whereupon such Subsidiary Borrower shall cease to be a
Subsidiary Borrower hereunder. Notwithstanding the preceding sentence, (a) no
Borrower Joinder Agreement shall become effective as to any such Domestic
Subsidiary if it shall be unlawful for such Domestic Subsidiary to become a
Subsidiary Borrower hereunder or for any Lender to make Loans or otherwise
extend credit to such Domestic Subsidiary as provided herein and (b) no Borrower
Termination Agreement shall become effective as to any Subsidiary Borrower until
all Loans made to and all amounts payable by such Subsidiary Borrower in respect
of LC Disbursements, interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under any Loan
Document by such Subsidiary Borrower) shall have been paid in full, provided
that such Borrower Termination Agreement shall be effective to terminate the
right of such Subsidiary Borrower to request or receive further extensions of
credit under this Agreement. As soon as practicable upon receipt of a Borrower
Joinder Agreement, the Administrative Agent shall send a copy thereof to each
Lender.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (with each express reference to the term “Applicable Percentage” meaning,
with respect to any Lender for purposes of this Section 2.21, the percentage of
the Total Commitment disregarding any Defaulting Lender’s Commitment represented
by such Lender’s Commitment):
(a)    the facility fees set forth in Section 2.12(a) shall cease to accrue on
the portion of the Commitment of such Defaulting Lender that is in excess of its
Credit Exposure;
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders, or which
is referred to in clause (i), (ii) or (iii) of Section 9.02(b), shall require
the consent of such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

52

--------------------------------------------------------------------------------




(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k) for so long as such
LC Exposure is outstanding;
(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this paragraph (c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this paragraph (c), then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the applicable Issuing Lenders until such LC Exposure is cash collateralized
and/or reallocated; and
(d)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the applicable Borrower in accordance
with paragraph (c) of this Section 2.21, and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(c)(i) of this Section (and Defaulting Lenders shall not participate therein).
In the event that the Administrative Agent, the Company, each Issuing Lender and
the Swingline Lender agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposures and LC Exposures of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans (other than Swingline Loans) and
participations in LC Disbursements and Swingline Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

53

--------------------------------------------------------------------------------




ARTICLE III
Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted, to execute, deliver and perform
its obligations under each Loan Document to which it is a party and to effect
the Transactions, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by each
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any material
Requirement of Law applicable to any Borrower or any Subsidiary to the extent
failure to comply with which could reasonably be expected to have a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of any Borrower or any Subsidiary, (d) will not violate
or result in a material default under any material indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any material payment to be
made by any Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any material obligation thereunder
and (e) will not result in the creation or imposition of any Lien (other than a
Lien permitted under Section 6.02) on any asset of the Company or any
Subsidiary.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, stockholders’ equity and cash flows (i)
as of and for the fiscal year ended October 1, 2011, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2012
(and comparable period for the prior fiscal year). Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the Subsidiaries as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes and consolidated
statements of stockholders’ equity in the case of the statements referred to in
clause (ii) above.
(b)    Since October 1, 2011, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.

54

--------------------------------------------------------------------------------




(c)    The fair value of the assets of the Company and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Company and its Subsidiaries and the Company and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
SECTION 3.05.    Properties. (a) Each Borrower and each of the Subsidiaries has
good title to, or valid leasehold interests in, all the real and personal
property that is material to its business, free of all Liens other than Liens
permitted by Section 6.02.
(b)    Each Borrower and each of the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrowers and the
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
SECTION 3.06.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower or any Subsidiary,
threatened against or affecting any Borrower or any Subsidiary (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any of the Borrowers nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration or license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that could reasonably be expected to form the basis
for any Environmental Liability.
SECTION 3.07.    Compliance with Laws and Agreements. Each Borrower and each of
the Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
SECTION 3.08.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.
SECTION 3.09.    Taxes. The Company and each of the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Company or such Subsidiary, as the

55

--------------------------------------------------------------------------------




case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect. No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11.    Disclosure. None of (i) the Company’s Quarterly Report on Form
10-Q for the period ended June 30, 2012 or its Annual Report on Form 10-K for
the fiscal year ended October 1, 2011, and the other filings of the Company made
with the SEC in 2011 or 2012 (collectively, the “SEC Filings”) or (ii) any of
the other reports, financial statements, certificates or other information
furnished by or on behalf of the Company to the Administrative Agent or any
Lender pursuant to any Loan Document or delivered thereunder (as modified or
supplemented by other information then or theretofore furnished by or on behalf
of the Borrowers to the Administrative Agent in connection herewith), as of the
date such disclosures are delivered, contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered (unless
otherwise updated subsequent thereto, in which case such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time updated).
SECTION 3.12.    Insurance. Schedule 3.12 sets forth a description of all
insurance (including self-insurance) maintained by or on behalf of the Loan
Parties as of the Effective Date. As of the Effective Date, all premiums due in
respect of such insurance have been paid. The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies or through self-insurance and the Company believes that such insurance
maintained by or on behalf of the Loan Parties and their subsidiaries is
adequate.
SECTION 3.13.    Use of Credit. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock. Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of the applicable Borrower only or of the Company
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 6.02, Section 6.04 or any other provision restricting the disposition or
pledge of Margin Stock, or subject to any restriction on the disposition or
pledge of Margin Stock contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of clauses (f) or (g) of Article VII, will be Margin Stock.
SECTION 3.14.    Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns or any other labor disputes against any Borrower
or any Subsidiary pending or, to the knowledge of any Borrower or any
Subsidiary, or threatened, that could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Matters). The hours worked by and
payments made to employees of the Company or any Subsidiary have not been in
violation of the Fair Labor

56

--------------------------------------------------------------------------------




Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters except as could not reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). All payments due
from the Company or any Subsidiary, or for which any claim may be made against
the Company or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Company or such Subsidiary, to the extent the failure to do
so could reasonably be expected to have a Material Adverse Effect (other than
the Disclosed Matters). The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Company or any Subsidiary
is bound.
SECTION 3.15.    Subsidiaries. Schedule 3.15 sets forth, as of the Effective
Date, (a) a correct and complete list of the name and relationship to the
Company of each and all of the Company’s Subsidiaries, (b) a true and complete
listing of each class of authorized Equity Interests of each Borrower (other
than the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and owned beneficially and of record by the Persons identified on
Schedule 3.15, (c) the type of entity of the Company and each of its
Subsidiaries and (d) a complete and correct list of all joint ventures in which
the Company or any of its Subsidiaries is a partner. All of the issued and
outstanding Equity Interests owned by any Loan Party in its Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.
SECTION 3.16.    Event of Default. No Default or Event of Default has occurred
and is continuing.
SECTION 3.17.    OFAC.  None of the Company or any of its Subsidiaries, nor, to
the knowledge of the Company, any director, officer, employee, agent or
controlled affiliate of the Company or any of its Subsidiaries (a) is, or is
owned or controlled by Persons that are, included on the list of “Specially
Designated Nationals and Blocked Persons” or (b) is otherwise currently the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”).
SECTION 3.18.    Money Laundering and Counter-Terrorist Financing Laws. Each
Loan Party is in compliance, in all material respects, with the Bank Secrecy
Act, as amended by Title III of the USA PATRIOT Act, and all other applicable
anti-money laundering and counter terrorist financing laws and regulations.
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each party hereto (i) a counterpart of this
Agreement signed on behalf of each party hereto (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) duly executed copies of the other Loan
Documents to be executed in connection with the effectiveness of this Agreement
(or written evidence reasonably satisfactory to the Administrative Agent (which
may include

57

--------------------------------------------------------------------------------




facsimiles or other electronic transmissions of signed signature pages) that
such party has signed counterparts of such Loan Documents) and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by Lenders pursuant to Section 2.10(e) payable to the order of each
such requesting Lender and (iii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of each of
(A) Sidley Austin LLP, counsel for the Borrowers and the Loan Parties, and (B)
Read Hudson, Vice President, Associate General Counsel and Secretary of the
Company, in each case covering such customary matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request and in form reasonably acceptable to the Administrative
Agent. The Company hereby requests such counsel to deliver such opinions.
(b)    Closing Certificates; Certified Certificates of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.
(c)    Officer’s Certificate. The Administrative Agent and the Lenders shall
have received a certificate, signed by a Responsible Officer of the Company,
dated the Effective Date (i) stating that no Default or Event of Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(to the extent not otherwise qualified by materiality) as of such date other
than those that speak expressly to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date, (iii) confirming that the conditions set forth in
paragraphs (i) and (k) of this Section are satisfied and (iv) certifying as to
any other factual matters as may be reasonably requested by the Administrative
Agent.
(d)    Fees, Costs and Expenses. The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of a single
counsel selected by the Administrative Agent and of such special and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in the jurisdictions requested by the Administrative
Agent with respect to the Company and the Domestic Subsidiaries that were
guarantors or grantors of security interests under the Existing Credit
Agreement, and such search shall reveal no Liens on any of the assets of the
Company or such Subsidiaries except for Liens permitted by Section 6.02 or
discharged on or

58

--------------------------------------------------------------------------------




prior to the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.
(f)    Projections. The Administrative Agent shall have received and shall be
reasonably satisfied with the Company’s projected sales and consolidated
earnings before interest and taxes for each of fiscal years 2012, 2013, 2014 and
2015.
(g)    Evidence of Insurance. The Administrative Agent shall have received
evidence that the insurance required by Section 5.09 is in effect to the extent
relating to property, casualty, business interruption.
(h)    Filings, Registrations and Recordings. The Administrative Agent shall
have received a certificate from a Responsible Officer certifying that (i) the
Company and the Subsidiaries are, as of the Effective Date, in compliance, in
all material respects, with all applicable foreign and U.S. Federal, state and
local laws and regulations, including all applicable Environmental Laws, except
with respect to any noncompliance therewith which could not reasonably be
expected to result in a Material Adverse Effect, and (ii) all necessary material
governmental and material third party approvals in connection with this
Agreement shall have been obtained and shall be in effect.
(i)    No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(j)     “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13.
(k)    Existing Credit Agreement. Prior to or substantially contemporaneously
with the effectiveness of this Agreement on the Effective Date, all principal,
premium, interest, fees and other amounts due or outstanding under the Existing
Credit Agreement shall have been or shall be paid in full, the commitments
thereunder shall have been or shall be terminated and all guarantees and Liens
existing in connection therewith shall have been or shall be discharged and
released, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof, except that the Existing Letters of Credit shall
remain outstanding as Letters of Credit hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
August 31, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Lender to issue, amend,
renew or extend any Letter of Credit is subject to the receipt by the
Administrative Agent of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

59

--------------------------------------------------------------------------------




(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents that are qualified by materiality shall be true and correct and
the representations and warranties that are not so qualified shall be true and
correct in all material respects on and as of the date of such Borrowing, or the
date of such issuance, amendment, renewal or extension of such Letter of Credit,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties that are
qualified by materiality shall be true and correct and such representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of any Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03.    Initial Credit Event for Each Additional Subsidiary Borrower.
The obligations of the Lenders to make Loans to any Subsidiary Borrower that
becomes a Subsidiary Borrower after the Effective Date in accordance with
Section 2.20 are subject to the satisfaction of the following conditions:
(a)    Borrower Joinder Agreement and Loan Documents. The Administrative Agent
(or its counsel) shall have received from such Subsidiary Borrower (i) a
counterpart of such Subsidiary Borrower’s Borrower Joinder Agreement signed on
behalf of such Subsidiary Borrower (or written evidence reasonably satisfactory
to the Administrative Agent (which may include a facsimile or other electronic
transmission of a signed signature page) that such party has signed a
counterpart thereof), (ii) such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by Lenders pursuant to
Section 2.10(e) payable to the order of each such requesting Lender and (iii) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated as of the date of the applicable Borrower Joinder Agreement) of
counsel for such Subsidiary Borrower covering such matters relating to such
Subsidiary Borrower, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request (which opinions shall be
consistent with those opinions delivered to the Administrative Agent pursuant to
Section 4.01(a)(iii)).
(b)    Certified Certificate of Incorporation; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of such Subsidiary
Borrower, dated as of the date of the applicable Borrower Joinder Agreement and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is to
become a party in accordance with the terms of this Agreement, (B) identify by
name and title and bear the signatures of the officers of such Subsidiary
Borrower authorized to sign the Loan Documents to which it is to become a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of such Subsidiary Borrower certified by the
relevant authority of the jurisdiction of organization of such Subsidiary
Borrower and a

60

--------------------------------------------------------------------------------




true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for such Subsidiary
Borrower from its jurisdiction of organization.
(c)    [Reserved].
(d)    [Reserved].
(e)     “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information with respect to such Subsidiary Borrower
requested by the Administrative Agent and required under applicable “know your
customer” rules and regulations, including all information required to be
delivered pursuant to Section 9.13.
(f)    [Reserved].
ARTICLE V
Affirmative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
SECTION 5.01.    Financial Statements and Other Information. The Borrowers, or
the Company on behalf of the Borrowers, will furnish to the Administrative Agent
for prompt delivery to each Lender:
(a)    as soon as possible, but in any event within 75 days after the end of
each fiscal year of the Company, the Company’s audited consolidated balance
sheet and audited consolidated statements of operations, stockholders’ equity
and cash flows as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

61

--------------------------------------------------------------------------------




(c)    concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above (or, in the case of any such delivery under
paragraph (a) above, within 75 days after the end of the applicable fiscal year
of the Company) a certificate of the Chief Financial Officer of the Company
substantially in the form of Exhibit F certifying (i) (solely in the case of
financial statements delivered pursuant to paragraph (b) above) such financial
statements as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.09 and 6.10 and, if as of
the date of such financial statements the Company’s consolidated financial
statements include the results of any Variable Interest Entity that is not a
“Subsidiary” for purposes hereof, including a statement in sufficient detail of
amounts in respect of Variable Interest Entities excluded in calculating such
covenants, and (iv) stating whether any change in GAAP or in the application
thereof that applies to the Company or any of its consolidated Subsidiaries has
occurred since the later of the date of the Company’s most recent audited
financial statements referred to in Section 3.04 and the date of the most recent
prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)     concurrently with any delivery of financial statements under
paragraph (a) of this Section, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their audit of such financial statements of any failure of
the Company to comply with the terms, covenants, provisions or conditions of
Section 6.09 or Section 6.10 insofar as they relate to accounting matters and,
if such accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;
(f)    promptly after Moody’s, S&P or Fitch Ratings shall have announced (i) a
change in the Facility Rating or the Corporate Rating or in any rating
established or deemed to have been established for any of the Covered Notes,
(ii) that it shall no longer maintain a Facility Rating or a Corporate Rating,
(iii) a change of its rating system or (iv) that it shall cease to be in the
business of issuing credit facility ratings or corporate credit ratings, written
notice of such development or rating change;
(g)    promptly following any reasonable request therefor from the
Administrative Agent, copies of any documents described in Sections 101(k) or
101(l) of ERISA that any Loan Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Loan Parties or any of
the ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable

62

--------------------------------------------------------------------------------




request of the Administrative Agent, the Loan Parties and/or the ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrowers shall provide copies of such
documents and notices promptly after receipt thereof; and
(h)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on behalf of any Lender) may reasonably
request.
Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Company
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge, provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of any Borrower obtaining actual
knowledge of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Chief Financial Officer or another executive officer of the Company or any
Subsidiary, affecting the Company or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000;
(d)    any event, notice or circumstance or any correspondence with any
Governmental Authority (including with respect to any release into the indoor or
outdoor environment of any Hazardous Material that is required by any applicable
Environmental Law to be reported to a Governmental Authority) which could
reasonably be expected to lead to any Material Adverse Effect; and
(e)    any other development (including notice of any Environmental Liability)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of the Chief Financial Officer or other executive officer of the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights,

63

--------------------------------------------------------------------------------




trademarks and trade names material to the conduct of its business, provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or other permitted disposition thereof
under Section 6.04.
SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Company present.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ and their respective Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.
SECTION 5.07.    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law with respect to it
or its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
SECTION 5.08.    Use of Proceeds; Letters of Credit. (a) The proceeds of the
Loans will be used, and Letters of Credit will be issued, to finance general
working capital needs and for other general corporate purposes, in each case of
the Company and the Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or for
the purpose of financing any unsolicited offer for the Equity Interests of any
Person or any hostile acquisition.
(b) The Company will not directly or indirectly use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds of the Loan to any
Person, for the purpose of financing activities or business of or with any
Person, or in any country or territory that, at the time of such financing, is
the subject of any U.S. sanctions administered or enforced by OFAC, except to
the extent licensed or otherwise approved by OFAC.

64

--------------------------------------------------------------------------------




(c) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
SECTION 5.09.    Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the Company,
in its good faith judgment, and (ii) all other insurance as may be required by
law. The Company will furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.
SECTION 5.10.    [Reserved].
SECTION 5.11.    [Reserved].
SECTION 5.12.    Further Assurances. The Company will, and will cause each
Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times or otherwise to give effect to the provisions of the Loan
Documents, all at the expense of the Loan Parties.
ARTICLE VI
Negative Covenants
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent amounts not yet due) shall have been
paid in full, all Letters of Credit shall have expired or been terminated or
cash collateralized as provided in Section 2.06(d) and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
SECTION 6.01.    Indebtedness. (a) The Company will not, nor will it permit any
Subsidiary to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and Refinancing Indebtedness in respect thereof;
(iii)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that (A) such Indebtedness shall
not have been transferred or pledged to any other Person (other than the Company
or any Subsidiary) and (B) any such Indebtedness owing by any Loan Party shall
be subordinated to the Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent;
(iv)    Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary; provided that
the Indebtedness so guaranteed shall not be prohibited by this Section;

65

--------------------------------------------------------------------------------




(v)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, and
Refinancing Indebtedness in respect thereof; provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;
(vi)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, and Refinancing Indebtedness in
respect thereof; provided that (A) such original Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (B) neither the Company nor any Subsidiary (other than
such Person or the Subsidiary with which such Person is merged or consolidated
or that so assumes such Person’s Indebtedness) shall Guarantee or otherwise
become liable for the payment of such Indebtedness;
(vii)    performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case provided in the ordinary course
of business or in connection with the enforcement of rights or claims of the
Company or its Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
(viii)    Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(ix)    Indebtedness under Swap Agreements permitted under Section 6.06;
(x)    Capital Lease Obligations in connection with any Sale/Leaseback
Transactions;
(xi)    Indebtedness owed in respect of overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
(xii)    Indebtedness consisting of indemnification, adjustment of purchase
price, earnout or similar obligations (and Guarantees of such Indebtedness), in
each case, incurred in connection with the disposition of any business, assets
or a Subsidiary of the Company, other than Guarantees of Indebtedness incurred
or assumed by any Person acquiring all or any portion of such business, assets
or Subsidiary for the purpose of financing or otherwise in connection with such
acquisition; provided, however, that (A) such Indebtedness is not reflected on
the balance sheet of the Company or any Subsidiary prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (A)) and (B) the
maximum aggregate liability in respect of all such Indebtedness shall not exceed
the gross proceeds, including the fair market value of non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time such
proceeds are received and without

66

--------------------------------------------------------------------------------




giving effect to any subsequent changes in value), actually received by the
Company and the Subsidiaries in connection with such disposition;
(xiii)    (A) Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time, taken together with the grower obligations referred to
in clause (B), not to exceed $500,000,000; provided that each such Guarantee
incurred by a Foreign Subsidiary shall be solely in respect of obligations of
its own growers or the growers of a Subsidiary that is organized under the laws
of the same nation as such Foreign Subsidiary; (B) Guarantees by the Company or
any Subsidiary Guarantor of foreign third party grower obligations incurred in
the ordinary course of business in an aggregate amount outstanding at any time
not to exceed $100,000,000; and (C) Guarantees by the Company or any Subsidiary
Guarantor of the obligations of third party growers located in the United States
incurred in the ordinary course of business in an aggregate amount outstanding
at any time not to exceed $200,000,000;
(xiv)    customer deposits and advance payments received in the ordinary course
of business and consistent with past practices from customers for goods
purchased in the ordinary course of business;
(xv)    Securitization Transactions the aggregate amount of which (as determined
in accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding, provided
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(xvi)    Indebtedness owing by any SPE Subsidiary to the Company or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;
(xvii)    Indebtedness of Foreign Subsidiaries and Guarantees by the Company
thereof not to exceed $500,000,000 at any time outstanding;
(xviii)    other unsecured Indebtedness; provided that the aggregate principal
amount of such unsecured Indebtedness of Subsidiaries outstanding under this
clause (xviii) at any time, together with the aggregate principal amount of
secured Indebtedness outstanding under clause (xix) at such time, shall not
exceed 15% of Consolidated Net Tangible Assets; and
(xix)    Indebtedness of the Company or any Subsidiary secured by Liens
permitted under Section 6.02(xiv); provided that the aggregate principal amount
of Indebtedness outstanding under this clause (xix) at any time, together with
the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under clause (xviii) at such time, shall not exceed 15% of
Consolidated Net Tangible Assets.
(b)    Notwithstanding any provision of paragraph (a) of this Section, no
Subsidiary shall be liable for any Material Indebtedness of the Company, under
any Guarantee or otherwise, unless it shall also Guarantee the Obligations on
terms, and under documentation, reasonably satisfactory to the Administrative
Agent.

67

--------------------------------------------------------------------------------




SECTION 6.02.    Liens. (a) The Company will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided that (A) such Lien shall not apply to
any other property or asset of the Company or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Effective Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;
(iv)    any Lien existing on any asset, including any Lien that attaches by law
to the proceeds thereof, prior to the acquisition thereof by the Company or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Company or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi); provided
that (A) such Lien is not created in contemplation of or in connection with such
acquisition, merger or consolidation or such Person becoming a Subsidiary, as
the case may be, (B) such Lien shall not apply to any other asset of the Company
or any Subsidiary and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be, or, with respect to any
such obligations that shall have been extended, renewed or refinanced in
accordance with Section 6.01, Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided that (A) such Liens secure Indebtedness permitted by
clause (a)(v) of Section 6.01, (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and any financing costs associated therewith and
(D) such Liens shall not apply to any other property or asset of the Company or
any Subsidiary;
(vi)    in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements, drag-along and tag-along rights and obligations,
and transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)    any Lien on assets of any Foreign Subsidiary; provided that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other

68

--------------------------------------------------------------------------------




Foreign Subsidiary organized under the laws of the same nation as such Foreign
Subsidiary, permitted hereunder;
(ix)    reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)     Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
(xi)    Liens arising out of any Sale/Leaseback Transactions;
(xii)    Liens on cash, cash equivalents or marketable securities of the Company
or any Subsidiary securing obligations of the Company or any Subsidiary under
Swap Agreements permitted under Section 6.06;
(xiii)    sales or other transfers of accounts receivable, payment intangibles
and related assets pursuant to, and Liens existing or deemed to exist in
connection with, Securitization Transactions permitted under Section
6.01(a)(xv); and
(xiv)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under Section
6.01(a)(xviii) at such time, 15% of Consolidated Net Tangible Assets.
(b)    [Reserved].
SECTION 6.03.    Fundamental Changes; Business Activities. (a) The Company will
not, nor will it permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or transfer all or substantially all its assets to any Person, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, (i)
any Subsidiary may merge into or transfer all or substantially all its assets to
another Subsidiary, (ii) any Person acquired in a transaction not otherwise
prohibited by this Agreement may merge into or consolidate with, or transfer all
or substantially all its assets to, (x) any Subsidiary in a transaction in which
the surviving or acquiring entity is a Subsidiary, (y) any special purpose
Subsidiary formed for the purpose of effecting an acquisition and not conducting
any business or holding assets other than de minimis assets may merge into or
consolidate with any Person to be acquired in a transaction not otherwise
prohibited by this Agreement, and (z) the Company in a transaction in which the
surviving or acquiring entity is the Company, (iii) any Subsidiary may merge
into or consolidate with or transfer all or substantially all its assets to any
Person in a transaction permitted under Section 6.04 in which the surviving or
acquiring entity is not a Subsidiary, (iv) any Subsidiary may merge into or
consolidate with or transfer all or substantially all its assets to the Company
in a transaction in which the surviving or acquiring entity is the Company, and
(v) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.
(b)    The Company will not, nor will it permit any Subsidiary to, engage, to
any material extent, in any business other than (i) the production, marketing
and distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or by-

69

--------------------------------------------------------------------------------




products), any other business in which the Company or any Subsidiary was engaged
on the Effective Date, and any business related, ancillary or complementary to
the foregoing, (ii) transfers to and agreements with SPE Subsidiaries relating
to Securitization Transactions and (iii) in the case of SPE Subsidiaries,
Securitization Transactions and transactions incidental or related thereto.
SECTION 6.04.    Asset Sales. The Company will not, nor will it permit any
Subsidiary to, transfer, lease or otherwise dispose of, in one transaction or a
series of transactions, directly or indirectly, all or substantially all the
assets of the Company and the Subsidiaries, taken as a whole, except that the
Company or any Subsidiary may transfer, lease or otherwise dispose of, in one
transaction or a series of transactions, directly or indirectly, assets in each
fiscal year if the cumulative book value of such assets in any fiscal year is
less than 25% of the Company’s Total Assets at the beginning of such fiscal
year. 
SECTION 6.05.    [Reserved].
SECTION 6.06.    Swap Agreements. The Company will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Company or any
Subsidiary; provided, that the Company may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Company’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.
SECTION 6.07.    Transactions with Affiliates. The Company will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and the Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Company or such Subsidiary entered in the ordinary course
of business.
SECTION 6.08.    [Reserved].
SECTION 6.09.    Interest Expense Coverage Ratio. The Company will not permit
the ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense
for any period of four consecutive fiscal quarters to be less than 3.75 to 1.00.
SECTION 6.10.    Debt to Capitalization Ratio. The Company will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter; provided, however, that following the Acquisition Closing
Date until and including the end of the first full fiscal quarter of the
Borrower following the Acquisition Closing Date, the Debt to Capitalization
Ratio shall not exceed 0.65 to 1.00.

70

--------------------------------------------------------------------------------




ARTICLE VII
Events of Default


If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligations in respect of any LC Disbursement when and as the same
shall become due and payable;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to any Loan
Party’s existence), 5.08, 5.11 or Article VI of this Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and, except as otherwise provided in
such Loan Document, such failure shall continue unremedied for a period of 30
days after notice thereof from any Lender or the Administrative Agent to the
Company;
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);
(g)    any event or condition occurs (including the triggering of any change in
control or similar event with respect to the Company) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of any Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause such Indebtedness to become due prior to its
scheduled maturity or to require, with the giving of notice if required, any
Material Indebtedness to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), prior to its stated maturity, provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement); or there shall occur any event that
constitutes a default, amortization event, event of termination or similar event
under or

71

--------------------------------------------------------------------------------




in connection with any Securitization Transaction the obligations in respect of
which constitute Material Indebtedness, or the Company or any Subsidiary shall
fail to observe or perform any term, covenant, condition or agreement contained
in or arising under any such Securitization Transaction, if, as a result of such
event or failure, the lenders or purchasers thereunder or any agent acting on
their behalf shall cause or be permitted to cause (with or without the giving of
notice, the lapse of time or both) such Securitization Transaction or the
commitments of the lenders or purchasers thereunder to terminate or cease to be
fully available;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)    [reserved];
(n)    a Change in Control shall occur; or
(o)    the Guarantee Agreement shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of

72

--------------------------------------------------------------------------------




the Guarantee Agreement, or any Loan Party shall deny that it has any further
liability under the Guarantee Agreement to which it is a party, or shall give
notice to such effect,
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, take
either or both of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; and in case of any event with respect to any Borrower
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and continuance of
any Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrowers shall not have rights as third party
beneficiaries of any of such provisions.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,

73

--------------------------------------------------------------------------------




any information relating to any Loan Party that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Company or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness, genuineness or accuracy of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts, other than to the extent
a court of competent jurisdiction determines by final and nonappealable judgment
liability to have resulted from the gross negligence or wilful misconduct of the
Administrative Agent.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Company and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf

74

--------------------------------------------------------------------------------




of the Lenders, appoint a successor Administrative Agent that shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, in either case acceptable to the Company in the absence of
a continuing Event of Default (such acceptance not to be unreasonably withheld
or delayed). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Company and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, (i) neither the Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Lender), but all such Persons shall have the benefit of the
indemnities provided for hereunder, and (ii) each Loan Party agrees not to make,
and hereby waives, any claims based on any alleged fiduciary duty on the part of
the Administrative Agent or any of the Arrangers.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by other
electronic transmission, as follows:
(i)    if to any Loan Party, to the Company at:
2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: Matt Ellis
Telecopy No.: (479) 757-6875
email: matt.ellis@tyson.com



75

--------------------------------------------------------------------------------




with a copy to:

2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: R. Read Hudson
Telecopy No.: (479) 757-6563
email: read.hudson@tyson.com
(ii)    if to the Administrative Agent or the Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Loan and Agency Services Group
Telecopy No.: (713) 750-2782
with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue,
New York, NY 10179
Attention: Tony Yung
Telecopy No.: (212) 270-6637
email: Tony.Yung@jpmorgan.com; and
(iii)    if to any other Lender or Issuing Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email, provided that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
(b)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of such change by a Lender, by notice to the Company and the
Administrative Agent). Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic communication (including e-mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.



76

--------------------------------------------------------------------------------




SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Issuing Lender or any Lender may have had notice or knowledge of such Default at
the time. No notice to or demand on the Company or any Loan Party in any case
shall entitle the Company or any Loan Party to any other or further notice or
demand in similar or other circumstances.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than the default
rate of interest set forth in Section 2.13(c) on such Loans or LC
Disbursements), or reduce or forgive any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the maturity of
any Loan, or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce or
forgive the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change the order of payments specified in
Section 2.18(c) or change Section 2.18(e) or (f) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender adversely affected thereby, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments), or (vi) except as otherwise expressly permitted hereunder, permit
any Loan Party to assign its rights hereunder, release any Loan Party from its
Guarantee under the Guarantee Agreement (except as expressly provided in the
Guarantee Agreement or this Agreement) or limit its liability in respect of such
Guarantee without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Lender or the Swingline Lender without the
prior written consent of the Administrative Agent, such Issuing Lender or the
Swingline Lender, as the case may be. The Administrative Agent may also amend
the Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.

77

--------------------------------------------------------------------------------




(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having Credit Exposures and unused
Commitments representing at least 66% of the sum of the total Credit Exposure
and unused Commitments at such time shall be obtained (calculated after
excluding the Credit Exposures and Commitments of any Defaulting Lenders), but
the consent to such Proposed Change of other Lenders whose consent is required
shall not be obtained (any such Lender whose consent is necessary but has not
been obtained being referred to as a “Non-Consenting Lender”), then, the
Borrowers may, at their sole expense and effort, upon notice to any such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee acceptable to the Company that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Company shall have received the
prior written consent to such assignment of the Administrative Agent, each
Issuing Lender and the Swingline Lender, which consent shall not unreasonably be
withheld or delayed, (ii) after giving effect to such assignment (and any
simultaneous assignments by other Non-Consenting Lenders), sufficient consents
shall have been obtained to effect such Proposed Change, (iii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Loan Parties
(in the case of all other amounts) and (iv) the Loan Parties or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b).
(d)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Company have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Company shall be permitted to amend such provision solely to address such matter
as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of notice thereof by the
Lenders.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
within thirty (30) days after receipt of a reasonably detailed, written invoice
therefor, together with documentation supporting such reimbursement requests,
(i) all reasonable and documented out-of-pocket expenses (including expenses
incurred in connection with due diligence) incurred by the Administrative Agent,
the Arrangers and their respective Affiliates (but limited, in the case of legal
fees and expenses, to the reasonable fees, disbursements and other charges of a
single counsel selected by the Administrative Agent for all such Persons, taken
as a whole (and, if reasonably necessary, one local counsel for each relevant
jurisdiction for all such Persons, taken as a whole, as the Administrative Agent
may deem appropriate in its good faith judgment), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses (but not legal fees and
expenses) reasonably incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender
(but limited, in the case of legal fees and expenses, and without duplication of
such legal fees and expenses that are reimbursed pursuant to clause

78

--------------------------------------------------------------------------------




(a)(i) above, to the reasonable fees, disbursements and other charges of (i) a
single counsel selected by the Administrative Agent for all such Persons, taken
as a whole, and (ii) solely in the case of a potential or actual conflict of
interest, one additional counsel to all affected Persons, taken as a whole (and,
if reasonably necessary, one local counsel for each relevant jurisdiction for
all such Persons, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment)) , in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout or restructuring (and related
negotiations) in respect of such Loans or Letters of Credit.
(b)    The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Arrangers, the Issuing Lenders, the Swingline Lender and each Lender
and their Affiliates and the respective Related Parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, (provided that in the case of legal fees and expenses, the
Borrowers shall only be responsible for the reasonable and documented fees,
disbursements and other charges of (i) a single counsel selected by the
Administrative Agent for all such Indemnitees, taken as a whole, and (ii) solely
in the case of a potential or actual conflict of interest, one additional
counsel to all affected Indemnitees, taken as a whole (and, if reasonably
necessary, one local counsel for each relevant jurisdiction for all such
Indemnitees, taken as a whole, as the Administrative Agent may deem appropriate
in its good faith judgment)), incurred by or asserted against any Indemnitee by
any third party or by the Company or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company or any
Subsidiary and regardless of whether any Indemnitee is a party thereto (any of
the foregoing in clauses (i) through (iii), a “Proceeding”), provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that (x)
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or wilful misconduct of, or
material breach of this Agreement by, such Indemnitee (or such Indemnitee’s
Related Parties), (y) the Administrative Agent, the Arrangers or the Lenders
have been indemnified under another provision of the Loan Documents or (z) such
losses, claims, damages, liabilities or related expenses relate to disputes
solely among the Indemnitees that are not arising out of any act or omission by
any Borrower or any Affiliate of any Borrower, other than claims against any
agent, Arranger, bookrunner or other similar role under this Agreement in its
capacity as such. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim. All amounts due under this Section 9.03(b) shall be payable by the
Borrowers within 30 days (x) after written demand thereof, in the case of any
indemnification claim and (y) after receipt of a reasonable detailed, written
invoice therefor, together with documentation supporting such reimbursement
requests, in the case of reimbursement of costs and expenses.
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent, any Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section and without limiting the
Borrowers’ obligation to do so, each Lender severally agrees to

79

--------------------------------------------------------------------------------




pay to the Administrative Agent, such Issuing Lender or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Lender or the
Swingline Lender in its capacity as such. The obligations of the Lenders under
this paragraph (c) are subject to the last sentence of Section 2.02(a) (which
shall apply mutatis mutandis to the Lenders’ obligations under this paragraph
(c)).
(d)    To the fullest extent permitted by applicable law, (i) no party shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing in this clause (i) shall limit the
indemnification obligations of the Borrowers under this Section 9.03 to the
extent such special, indirect, consequential or punitive damages are included in
any third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder, and (ii) no party shall be liable for any damages
arising from the use by unintended recipients of information or other materials
obtained through electronic, telecommunications or other information
transmission systems unless such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or wilful misconduct of, or material breach of this
Agreement by, such Indemnitee (or such Indemnitee’s Related Parties) or such
other party.
(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers shall not be liable for any settlement of any Proceeding effectuated
without the Borrowers’ prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrowers’ written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrowers are
required to indemnify such Indemnitee pursuant to this Section 9.03, the
Borrowers agree to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and related expenses by reason
of such settlement or judgment in accordance with this Section 9.03. The
Borrowers shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld or delayed),
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder unless such settlement, compromise, consent or termination (i)
includes an unconditional release of each Indemnitee from all liability arising
out of such Proceeding or (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of such
Indemnitee. Notwithstanding the above in this Section 9.03, each Indemnitee
shall be obligated to refund or return any and all amounts paid by the Borrowers
under this Section 9.03 to such Indemnitee for any losses, claims, damages,
liabilities or related expenses to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Lender that issues any Letter of Credit) except that (i) neither the
Company nor any of the other Borrowers may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Company or any other
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any

80

--------------------------------------------------------------------------------




Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (other than the Borrower, its affiliates,
any natural person, any Defaulting Lender or any Competitor) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and participations in LC Disbursements and
Swingline Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of: (A) the Company,
provided that no consent of the Company shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under clause (a), (b), (h), (i) or (j) of Article VII has occurred and is
continuing, any other assignee (it being agreed that, following such assignment,
the Company shall be promptly notified thereof by the Administrative Agent); and
provided further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; (C) each Issuing Lender and the
Swingline Lender (each consent required under this sentence not to be
unreasonably withheld). Notwithstanding the foregoing, any Person that is a Fee
Receiver but not a Permitted Fee Receiver shall not be an assignee without the
written consent of the Company and the Administrative Agent (whether or not an
Event of Default has occurred) (which consent may be withheld in the Company’s
and the Administrative Agent’s sole discretion).
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no date is so specified, as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption (which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor), together
with a processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19(b) shall not require the signature of the assigning
Lender to become effective; and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent any Tax forms required by Section
2.17(f) and an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent (x) shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Competitor

81

--------------------------------------------------------------------------------




and (y) shall have no liability with respect to any assignment or participation
made to a person that is a Competitor, it being understood that the
Administrative Agent shall confirm that the requirements of any Assignment and
Assumption are satisfied.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03) and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to entries pertaining to it,
each Issuing Bank and Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.17(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
(vi)    The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

82

--------------------------------------------------------------------------------




(c)    (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Lenders or the Swingline Lender, sell
participations to any Person (other than a natural person or any Borrower or any
of the Borrowers’ Affiliates or Subsidiaries or any Person that would be a Fee
Receiver but not a Permitted Fee Receiver, unless such Fee Receiver receives
written consent of the Company and the Administrative Agent (which consent may
be withheld in the Company’s and the Administrative Agent’s sole discretion) or
any Competitor) (such Person, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such participation shall not increase the obligations of
any Loan Party under any Loan Document, except as contemplated below, and (D)
the Borrowers, the Administrative Agent, the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
(ii)    For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(iii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant shall be
subject to Sections 2.18(f) and 2.19 as though it were a Lender.
(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers and solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such

83

--------------------------------------------------------------------------------




Participant is made with the Company’s prior written consent, provided that the
Participant shall be subject to the provisions of Sections 2.18 and 2.19 as if
it were an assignee under clause (b).
(vi)    Notwithstanding anything in this paragraph to the contrary, any bank
that is a member of the Farm Credit System that (a) has purchased a
participation in the minimum amount of $7,000,000 on or after the Effective
Date, (b) is, by written notice to the Company and the Administrative Agent
(“Voting Participant Notification”), designated by the selling Lender as being
entitled to be accorded the rights of a Voting Participant hereunder (any bank
that is a member of the Farm Credit System so designated being called a “Voting
Participant”) and (c) receives the prior written consent of the Company (on
behalf of itself and the other Borrowers) and the Administrative Agent to become
a Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of an Assignee as set forth in Exhibit A hereto and
(ii) state the dollar amount of the participation purchased. The Company and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Notwithstanding the
foregoing, each bank or other lending institution that is a member of the Farm
Credit System designated as a Voting Participant in Schedule 9.04(c)(vi) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent.
(d)    Any Lender may at any time, without the consent of the Company or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, a central bank of any OECD nation or the Farm Credit Funding Corp. or to
any other entity organized under the Farm Credit Act, as amended, and this
Section shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Company and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Letters or Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall

84

--------------------------------------------------------------------------------




constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Agreement by
electronic transmission (including in “.pdf” or “.tif” format) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter or commitment advices submitted by them
(but do not supersede any other provisions of any such commitment letter or
related fee letter that are not by the terms of such documents superseded by the
terms of this Agreement upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of the Borrowers against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to the conflict of laws principles
thereof.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing
Lender or any Lender may otherwise have to bring any action or proceeding to
enforce any Guarantee or security interest against any Loan Party or any of its
properties in the courts of any jurisdiction.

85

--------------------------------------------------------------------------------




(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. (a) Each of the Administrative Agent, the
Issuing Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep and shall keep such
Information confidential and the disclosing party shall be responsible for any
failure of such Persons to abide by this Section 9.12), (b) to the extent
requested by any regulatory authority (including the Financial Industry
Regulatory Authority and all successors thereto), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, (f) subject to
an agreement containing provisions not less restrictive than those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (in
each case, other than to any Competitor or any other prospective assignee or
Participant to whom any Borrower has affirmatively declined to provide its
consent (to the extent such consent is required under this Agreement) to the
assignment or participation of Loans or commitments under this Agreement) or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Company, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Lender or any Lender on a
non-confidential basis from a source other than a Loan Party that is not to the
knowledge of

86

--------------------------------------------------------------------------------




the receiving party in violation of any confidentiality restrictions and (i) to
the extent necessary in order to obtain CUSIP numbers with respect to the Loans,
to the CUSIP Service Bureau or any similar agency. For the purposes of this
Section, “Information” means all information received from a Loan Party and/or
its Related Parties or representatives relating to any Loan Party, its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Lender or any Lender
on a non-confidential basis prior to disclosure by any Loan Party and/or its
Related Parties or representatives, provided that, in the case of information
received from the Company and/or its Related Parties or any Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential or is required to be delivered by a Loan Party hereunder. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c)    All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities.
Accordingly, each Lender represents to the Company (on behalf of the Loan
Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Loan Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names and addresses of the Loan Parties and other information that will
allow such Lender to identify the Loan Parties in accordance with the Act.
SECTION 9.14.    No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Lenders, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders, the
Issuing Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,

87

--------------------------------------------------------------------------------




received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16.    Company. Each Borrower hereby designates the Company as its
representative, agent and attorney-in-fact to act on its behalf (in such
capacity, the “Company”) as specified herein or in any other Loan Document. Each
Borrower hereby authorizes the Company to take such actions on its behalf under
the terms of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties hereunder and thereunder as are specified in such
agreements or are reasonably incidental thereto, including issuing Borrowing
Requests and Interest Election Requests, acceptance of amounts borrowed
hereunder, giving instructions with respect to the disbursement of the proceeds
of the Loans, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants), in each case, on behalf of such Borrower
under the Loan Documents. The Company hereby accepts such appointment. The
Administrative Agent and the Lenders shall be entitled to rely on all notices,
requests, consents, certifications and/or authorizations or other similar acts
delivered or taken by the Company for or on behalf of any Borrower pursuant
hereto or the other Loan Documents without inquiry and as if such notices,
requests, consents, certifications and/or authorizations or other similar acts
were delivered by such Borrower. Each representation, warranty, covenant,
agreement and undertaking made on behalf of any Borrower by the Company shall be
deemed for all purposes to have been made by such Borrower and shall be binding
upon and enforceable against such Borrower to the same extent as it if the same
had been made directly by such Borrower. The Company (or any successor Company
permitted pursuant to this Section 9.16) shall not be permitted to resign as the
Company and the Borrowers shall not be permitted to remove the Company (or any
successor Company permitted pursuant to this Section 9.16) as Company without
the consent of the Administrative Agent, provided that if the Company notifies
the Administrative Agent in writing that it (or any successor Company permitted
pursuant to this Section 9.16) shall no longer be able to act as Company in
accordance with the terms hereof, the Loan Parties shall appoint a successor to
act as Company, which successor shall be a Borrower acceptable to the
Administrative Agent (and the Borrowers hereby agree that such Person thereafter
shall be vested with all rights, powers, privileges and authority of the Company
hereunder).
SECTION 9.17.    Release of Guarantees and Liens. (a) A Subsidiary Loan Party
(other than any Borrower) shall be automatically released from its obligations
under the Loan Documents upon the consummation of any transaction permitted by
this Agreement as a result of which (i) such Subsidiary Loan Party shall cease
to be a Subsidiary and (ii) each other Guarantee by such Subsidiary Loan Party
of any Material Indebtedness of the Company shall be released.
(b) If (i) the 2016 Notes shall be redeemed, irrevocably defeased, prepaid or
repaid in full, (ii) TFM’s Guarantee of the 2016 Notes shall have been
terminated or (iii) TFM shall have been merged into the Company with the Company
as the surviving entity, then, subject to the further condition that TFM at such
time shall not be liable, directly or contingently, under any Guarantee for any
other Material Indebtedness of the Company (unless such Guarantee of other
Material Indebtedness shall also be released at such time), the Guarantee of TFM
under the Guarantee Agreement shall be automatically released.

88

--------------------------------------------------------------------------------




(c) In connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Company or the applicable Loan Party, at the
Company’s expense, all documents that the Company or such Loan Party shall
reasonably request to evidence such termination or release. The Lenders hereby
irrevocably authorize the Administrative Agent to take all actions specified in
this Section 9.17.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



89

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.,
by
 
 
 
Name:
 
Title:













































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Lender,
by
 
 
 
Name:
 
Title:













































































[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF AUGUST 9, 2012, AMONG TYSON
FOODS, INC., THE SUBSIDIARY BORROWERS PARTY THERETO, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT


LENDER:
 
 
 
by
 
 
 
Name:
 
Title:
 
 
*by
 
 
 
Name:
 
Title:



















































* For Lenders requiring a second signature line.

[Signature Page to Credit Agreement]
[[NYCORP:3353902v9:3164D: 08/08/2012--08:07 p]]
    

--------------------------------------------------------------------------------






APPENDIX A






[Reserved]





